


===============================================================







AGREEMENT AND PLAN OF MERGER







===============================================================













By and among




INTELLIGENT POWER ACQUISITION, INC.,




A wholly-owned subsidiary of




BLUE EARTH, INC.,




And




The Stockholders named herein




And




INTELLIGENT POWER, INC.,










_______________________________________________________________________




EFFECTIVE DATE:  July 24, 2013




_______________________________________________________________________























--------------------------------------------------------------------------------











Exhibits

Description

 

 

 

 

Exhibit 2(a)

Form of General Release

Exhibit 2(a)(iv)

Paulson Fee Agreement

Exhibit 3(a)(i)

Form of Lock Up Agreement

Exhibit 3(d)(i)

Form of Employment Agreement

Exhibit 4(q)

Unaudited Financial Statements

 

 

Schedules

Description

 

 

Schedule A

Schedule B

Stockholder list

Indebtedness

Schedule 3(e)

Employee Options

Schedule 4(n)

Consents

Schedule 4(o)

Legal Proceedings

Schedule 4(r)

Tax Matters

Schedule 4(s)

Inventory

Schedule 4(t)

Real Property Owned or Leased; Personal Property Leased

Schedule 4(u)

Material Contracts

Schedule 4(v)

Proprietary Rights

Schedule 4(w)

Default, Violations or Restrictions

Schedule 4(x)

Court Orders and Decrees

Schedule 4(z)

Employee Handbook

Schedule 4(aa)

Insurance Policies

Schedule 4(dd)

Labor Matters

Schedule 4(hh)

Governmental Licenses

Schedule 4(a)(i)

Patents and Trademark Assignments







.





i




--------------------------------------------------------------------------------







AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 24, 2013,
by and among: (a) the stockholders of Intelligent Power, Inc. set forth on
Schedule A attached hereto (each a “Stockholder” and collectively, the
“Stockholders”); (b) Intelligent Power, Inc., an Oregon corporation (the
“Company”); (c) Blue Earth, Inc., a Nevada corporation (“BBLU”); and
(d) Intelligent Power Acquisition, Inc. (“Newco”), a newly formed Oregon
corporation formed for the purpose of merging with and into the Company.

W I T N E S S E T H:

WHEREAS, the Company is in the business of providing a broad range of
comprehensive energy solutions, including the design, construction and
implementation of energy saving projects and comprehensive maintenance and
service programs;

WHEREAS, the Stockholders wish to transfer, and BBLU wishes to acquire, the
securities set forth on Schedule A, on the terms and subject to the conditions
set forth in this Agreement;

WHEREAS, the Boards of Directors of BBLU and Newco have determined that the
Merger (as defined herein) is consistent with and in furtherance of each
company’s long-term business strategy and fair to, and in the best interests of
BBLU and Newco and their respective stockholders;

WHEREAS, the Stockholders of the Company have determined that the Merger is
consistent with and in furtherance of its long-term business strategy and fair
to, and in the best interests of the Company and the Stockholders;

WHEREAS, the Board of Directors of each of BBLU (on its own behalf and as the
sole stockholder of Newco), Newco and the Company have each adopted resolutions
approving this Agreement and the Merger of Newco with and into the Company (the
“Merger”), resulting in the conversion of all of the stock of Newco into shares
of the Surviving Corporation (as defined herein) and with the Company continuing
as the surviving entity in the Merger in accordance with the Oregon Business
Corporations Act (“OBCA”) and, in each such case, upon the terms and conditions
set forth in this Agreement;

WHEREAS, each outstanding share of common stock of the Company (the “Company
Shares”) shall be exchanged for the Merger Consideration (as defined herein);
and

WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
shall constitute a reorganization within the meaning of Section 368(a)(1)(A) and
(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the “Code”), and
that this Agreement shall constitute a “plan of reorganization” within the
meaning of Section 368(b) of the Code.

NOW THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:





1




--------------------------------------------------------------------------------







Section 1.

Merger Transaction.

(a)

The Merger.  Upon the terms and subject to the conditions of this Agreement, the
Merger shall be consummated in accordance with the OBCA.  At the Effective Date
(defined below), upon the terms and subject to the conditions of this Agreement,
Newco shall be merged with and into the Company in accordance with the OBCA and
the separate existence of Newco shall thereupon cease and the Company, as the
surviving corporation in the Merger (the “Surviving Corporation”), shall
continue its corporate existence under the laws of Oregon, as a wholly-owned
subsidiary of BBLU.  Each share of stock of Newco in existence prior to the
Merger shall be converted into one (1) share of common stock in the Surviving
Corporation.

(b)

Closing; Effective.

(i)

The Closing of the Merger (the “Closing”) shall take place at the offices of the
Company, or at such other location as may be agreed to by the parties, upon the
execution of this Agreement at 10:00 A.M., or at such other date, time or
location as may be agreed to by the parties (the “Closing Date”).  The effective
date of the Merger shall be the commencement of business on the day following
the Closing Date (the “Effective Date”).

(ii)

Subject to the provisions of this Agreement, at the Closing, the parties shall
file with the Secretary of State of Oregon the Articles of Merger (the “Articles
of Merger”) in accordance with the OBCA and executed in accordance with the
relevant provisions of the OBCA and shall make all other filings or recordings
required under such law in order to complete the Merger.  The Merger shall be
completed at such time as the Articles of Merger are duly filed with the
Secretary of State of Oregon and for all other purposes as of the close of
business on the Closing Date.

(c)

Succession.  Upon the filing of the Articles of Merger as described above, the
Company shall succeed to all of the rights, privileges, debts, liabilities,
powers, properties and contract rights of Newco in the manner of and as more
fully set forth in the OBCA.

Section 2.

Merger Consideration.  At the Effective Date by virtue of the Merger, BBLU shall
deliver the consideration for the Merger (the “Merger Consideration”), which
shall be an aggregate of $3,500,000, pursuant to the terms and conditions of
this Agreement.  The Merger Consideration shall be provided to the Stockholders
based on the value of the patents and intellectual property of the Company, as
well as the state of the business, as confirmed by the values paid by third
parties in private placements into the Company, and also confirmed by the
valuations that multiple independent third party private business valuation
firms have made.  In addition, the Merger Consideration includes the payment of
certain obligations of the Company, as described in items (b) and (c) below.
 The Merger Consideration shall be payable by:

(a)

BBLU Shares and Debts.  BBLU shall issue 1,383,400 restricted shares of common
stock of BBLU (the “BBLU Shares”), valued at $2.53 per share, which was the ten
(10) day average closing price for shares of BBLU through June 8, 2013 when the
agreement in principle on the share exchange was reached.

(i)

The BBLU Shares shall be issued and prorated among the Stockholders of the
Company based upon each Stockholder’s percentage ownership, as shown in
Schedule A.





2




--------------------------------------------------------------------------------







The share exchange shall be for all shares, warrants, options and any form of
security ownership in the Company, so that upon the Closing, BBLU shall the sole
stockholder of the Surviving Corporation.

(ii)

BBLU shall pay $55,000 in cash, plus interest, and $22,500 in cash, plus
interest, to pay the debts of the Company, as shown on the books of the Company,
as set forth in Schedule B attached hereto, which shall be paid upon the Closing
by BBLU or the Surviving Corporation.

(iii)

BBLU shall pay to Edward Davis $25,000 in cash at Closing in full and complete
payment of $250,000 of indebtedness owed to Davis by the Company pursuant to the
terms and conditions of the Intelligent Power Stock Offering dated November 28,
2011.  Edward Davis has agreed to accept $25,000 in full payment and provide
BBLU with a general release in the form of Exhibit 2(a) attached hereto.

(iv)

BBLU or the Surviving Corporation shall also pay to Paulson Investment Company
(“Paulson”) a cash fee equal to three percent (3%) of the $3,500,000 Merger
Consideration ($105,000) within three (3) days after the Closing, per a fee
Agreement attached hereto as Exhibit 2(a)(iv), which terminated an agreement
between BBLU and Paulson and an agreement between the Stockholders and Paulson.

(b)

Tender of Certificates.

(i)

Exchange of the Company Certificates.  In consideration of the Merger
Consideration, the Stockholders shall surrender at the Closing all certificates
for Company Shares together with powers endorsed in blank (the “Certificates”).
 Until surrendered as contemplated by this Section 2(b), each Certificate shall
be deemed at any time after the Closing to represent only the right to receive a
pro rata portion of the Merger Consideration as contemplated by Section 2(a)(i)
above.

(ii)

Options, Warrants and Treasury Stock.  All outstanding options, warrants and
other convertible securities and any Company Shares owned and held in treasury
by the Company, shall be surrendered at the Closing and retired by the Company.
 All securities of the Company other than the Company Shares shall be cancelled
without payment of any consideration therefor and shall cease to exist.

(iii)

Transfer Books; No Further Ownership Rights in the Stock.  Upon the Closing
Date, the transfer books of the Company shall be closed, and thereafter there
shall be no further registration of transfers of Company Shares on the records
of the Company by the Stockholders.  From and after the Closing Date, the
holders of the Certificates evidencing ownership of the Company Shares
outstanding immediately prior to the Closing shall cease to have any rights with
respect to such Company Shares, except as otherwise provided for herein or by
applicable law.  If, after the Closing, Company Shares are presented to the
Exchange Agent for any reason, they shall be cancelled and exchanged as provided
in this Section 2(b).

(iv)

Directors and Officers.  At the Closing, the officers of the Company immediately
prior to the Closing shall be the officers of the Surviving Corporation per the
terms of their employment agreements.  The Board of Directors of the Surviving
Corporation shall





3




--------------------------------------------------------------------------------







elect the officers of the Company until the expiration of their respective terms
and until their successors have been elected and qualified.  The Board of
Directors of the Surviving Corporation after the Closing Date shall initially
consist of:  Ed Davis, Rod Friesen, Rob Potts and Johnny Thomas.

(v)

Additional Actions.  If at any time after the Closing BBLU shall consider or be
advised that any deeds, bills of sale, assignments, assurances or any other
actions or things are necessary or desirable to vest, perfect or confirm of
record or otherwise in the Surviving Corporation, its right, title or interest
in, to or under any of the rights, properties or assets of the Company or
otherwise carry out this Agreement, the officers and directors of BBLU shall be
authorized to execute and deliver, in the name and on behalf of the Company, all
such deeds, bills of sale, assignments and assurances and to take and do, in the
name and on behalf of the Company, all such other actions and things as may be
necessary or desirable to vest, perfect or confirm any and all right, title and
interest in, to and under such rights, properties or assets in the Surviving
Corporation or otherwise to carry out this Agreement.

(vi)

Other Effects of Merger.  Upon and after the Effective Date, title to all
property owned by each of the Company and Newco shall vest in the Surviving
Corporation without reversion or impairment, and the Surviving Corporation shall
automatically have all of the liabilities of each of the Company and Newco.  The
Merger shall have all further effects as specified in the applicable provisions
of the OBCA.

(vii)

Taking of Necessary Action; Further Action.  If, at any time after the Effective
Date, any further action is necessary or desirable to carry out the purposes of
this Agreement and to vest in the Surviving Corporation full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
the Company, the officers and directors of the Surviving Corporation are fully
authorized to take, and will take, all such lawful and necessary action.

(viii)

Articles of Incorporation and Bylaws.

(1)

At the Effective Date, the Articles of Incorporation of Newco, as in effect
immediately prior to the Effective Date, shall be the Articles of Incorporation
of the Surviving Corporation, until thereafter amended, as provided by law.

(2)

At the Effective Date, the Bylaws of Newco, as in effect immediately prior to
the Effective Date, shall be the Bylaws of the Surviving Corporation, until
thereafter amended, as provided by law or in such Bylaws.

(ix)

Intent.  The parties intend that, for federal income tax purposes, the Merger
qualify as a reorganization within the meaning of Sections 368(a)(1)(A) and
368 (a)(2)(E) of the Code, and that this Agreement constitutes a plan of
reorganization within the meaning of Section 368(b) of the Code.  Each party
shall treat the Merger consistently with the foregoing, including filing the
information and maintaining the records required by Treasury Regulations
Section 1.368-3, and shall not take any position inconsistent therewith.  No
party shall take any action that would cause the Merger not to qualify as a
reorganization within the meaning of Sections 368(a)(1)(A) and 368(a)(2)(E) of
the Code.





4




--------------------------------------------------------------------------------







(c)

Effective Date of the Merger.  In the event that the Merger is consummated, the
parties hereto agree that the Merger shall be accounted for as if such Merger
had occurred at the close of business on the Closing Date (the “Effective
Date”).  In the event that the Merger is consummated, BBLU shall realize any
operating profit or loss from the operation of the business of the Company after
the Effective Date.  Accordingly, the Stockholders agree to consult with BBLU on
any material issues or contracts that relate to a period of time prior to the
Closing and Effective Date.  Furthermore, the Stockholders agree not to enter
into any new capital obligations or capital expenditures, which relate to the
Company prior to the Closing, except in the Ordinary Course of Business.

Section 3.

Other Agreements.

(a)

Lock-Up of BBLU Shares.  The Merger Consideration includes BBLU Shares, which
are restricted common stock, which may not be sold for the time periods
specified below as measured from the Closing Date, which includes compliance
with the terms and conditions of Rule 144 under the Securities Act of 1933 and
the Lock-up Agreements.  Each recipient of any of the BBLU Shares agrees to the
following terms and conditions to be contained in a Lock-up Agreement (the
“Lock-up Agreement”):

(i)

All of the BBLU Shares received by Ed Davis and Rod Friesen and related family
members (i.e., 1,039,507 shares (75% of the Company’s Shares based upon
4,951,000 of 6,588,903 shares)) as founders shares (“Founders”) shall not be
eligible for sale until eight (8) months from the Closing Date (the “Lock-up
Period”).  Thereafter, the four parties included as Founders shall be allowed to
sell BBLU Shares based upon the following schedule:

(1)

The Friesen Family Irrevocable Trust: 3,150 shares per week for 102 weeks.

(2)

Rod Friesen:  2,150 shares per week for 102 weeks.

(3)

Ed Davis:  3,150 shares per week for 102 weeks.

(4)

Thereafter, there shall be no restrictions or limitations on the selling of BBLU
Shares by Founders or their assigns.

(b)

The 343,893 BBLU Shares received by third party investors and consultants
(“Investors”) shall not be eligible for sale prior to six (6) months from the
Closing Date.  During months seven (7) through twelve (12) after the Closing
Date, the Investors shall each be allowed to sell ten percent (10%) per month of
the number of BBLU Shares issued to them at the Closing.  After that date, there
shall be no limitation or restrictions on the selling of their BBLU Shares.

(c)

BBLU may permit and assist the Stockholders in making sales of their BBLU Shares
during the Lock-up Period, if the Stockholders and the Surviving Corporation so
desire, when opportunities such as the following are available:

(i)

Block purchases by investors are requested.





5




--------------------------------------------------------------------------------







(ii)

The BBLU Shares held by the Stockholders may be included in a secondary offering
registration statement, which offers shares of BBLU for sale to the public,
provided the investment bankers and management of BBLU agree that such offerings
would not be adverse to the funding opportunity for BBLU.

(iii)

When daily trading volumes and prices reasonably permit, as determined by BBLU.

(d)

Employment and Non-Competition Agreement.  In addition to the Merger
Consideration as described above, at the Closing: (i) Ed Davis, as CEO, and
(ii) Rod Friesen, as Vice President of Business Development of the Surviving
Corporation shall each enter into an Employment Agreement with the Surviving
Corporation in the form annexed hereto as Exhibit 3(d)(i) and a Non-Competition
Agreement in the form annexed hereto as Exhibit 3(d)(ii).

All employees, other than the Stockholders, as well as providers of contract
services, will continue under existing contracts they had with the Company,
unless amended by the Stockholders and the Surviving Corporation jointly, as may
be appropriate.  The employment agreements of the non-Stockholders shall contain
non-compete clauses as currently exist in their employment agreements.

(e)

After the Closing, all consultants of the Surviving Corporation shall be
eligible to receive non-qualified options to purchase shares of Common Stock of
BBLU under the BBLU 2009 Equity Incentive Plan, based on a formula for years of
service and salary, as set forth on Schedule 3(e) attached hereto.
 Schedule 3(e) shall also include a list of all Company consultants and the
number of options being granted to each consultant at closing.

Section 4.

Representations and Warranties of the Stockholders.  The Company and each of the
Stockholders severally and not jointly, warrants and represents to BBLU and
Newco as follows (as used herein, “Stockholders’ best knowledge” or “to the best
knowledge of the Stockholders” shall mean information actually known by the
Stockholders without due inquiry):

(a)

Ownership of Shares.  The Stockholders are the owners, beneficially and of
record, of the Company Shares, which constitute one hundred percent (100%) of
the issued and outstanding shares of capital stock of the Company.  The Company
Shares are the sole voting stock of the Company and are duly authorized, validly
issued, fully paid and non-assessable.  The Company Shares have not been
pledged, mortgaged or otherwise encumbered in any way and there is no lien,
mortgage, charge, claim, liability, security interest or encumbrance of any
nature against the Company Shares.  There are no options, warrants, rights of
subscription or conversion, calls, commitments, agreements, arrangements,
understandings, plans, contracts, proxies, voting trusts, voting agreements or
instruments of any kind or character, oral or written, to which the Stockholders
or the Company are a party, or by which the Stockholders or the Company are
bound, relating to the issuance, voting or sale of the Company Shares or any
authorized but unissued shares of capital stock of the Company or of any
securities representing the right to purchase or otherwise receive any such
shares of capital stock.  There are no stockholders agreements, preemptive
rights or other agreements, arrangements, groups, commitments or understandings,
oral or written, that have not been disclosed to BBLU and Newco, relating to the
voting, issuance, merger or disposition of shares of the Company or the conduct
or management of the Company by its Board of Directors.





6




--------------------------------------------------------------------------------







(b)

Capacity; Organization; Standing; Capitalization.  The Stockholders have full
capacity to enter into and perform under this Agreement and all other agreements
and instruments to be entered into in connection with the Merger contemplated
hereby, and to consummate such Merger, and no other consent or joinder of any
other persons or corporations is required to consummate such Merger.  The
Company has no subsidiaries.  Neither the Stockholders nor the Company have any
interest in any entity, directly or indirectly, in businesses competitive with
those of the Company or BBLU.  This Agreement has been, and each of the other
agreements and instruments executed hereunder (the “Other Agreements”) will at
the Closing, be duly executed and delivered by the Stockholders.  This Agreement
constitutes, and each of the Other Agreements will constitute, the legal, valid
and binding obligation of the Stockholders enforceable in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally or by general equitable principles.

(c)

Conflicts.  Neither the execution and delivery of this Agreement or any of the
other agreements to which such Stockholder is a party, nor the consummation or
performance of the Merger will, directly or indirectly (with or without notice
or lapse of time):

(i)

contravene, conflict with or result in a violation of any Legal Requirement or
any Order to which such Stockholder, or the Company is subject; or

(ii)

contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Company;

(iii)

except for any such contravention, conflict or violation which would not
reasonably be expected to make illegal or materially delay or impair the
consummation of the Merger, or;

(iv)

conflict with or result in a violation or breach of, or constitute (with or
without notice or passage of time) a default under, or result in or give any
person the right of termination, cancellation, acceleration or modification in
or with respect to, or result in or give to any person any additional rights
under, or result in the creation or imposition of an Encumbrance upon the assets
of the Company under, any Applicable Contract or other arrangement to which the
Company or any of the Stockholders is a party or is bound.

(d)

No Finder’s Fee.  The Stockholders have not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the Merger
other than the disclosed fee covered by a cash payment to Paulson referenced in
Section 2(a)(iii).

(e)

Purchase Entirely for Own Account.  The BBLU Shares proposed to be acquired by
each Stockholder hereunder will be acquired for investment for each such
Stockholder’s own account, and not with a view to the resale or distribution of
any part thereof, and the Stockholder has no present intention of selling or
otherwise distributing the BBLU Shares, except in compliance with applicable
securities laws, and in accordance with the terms and conditions of the form of
Lock-Up Agreement attached hereto as Exhibit 3(a)(i).





7




--------------------------------------------------------------------------------







(f)

Available Information.  Each Stockholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of investment in BBLU.

(g)

Non-Registration.  Each Stockholder understands that the BBLU Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) and if issued in accordance with the provisions of this Agreement, will be
issued by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Stockholder’s representations as
expressed herein.

(h)

Restricted Securities.  Each Stockholder understands that the BBLU Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Stockholder pursuant
hereto, BBLU Shares would be acquired in a Merger not involving any public
offering.  Each Stockholder further acknowledges that if BBLU Shares were issued
to the Stockholder in accordance with the provisions of this Agreement, such
BBLU Shares may not be resold without registration under the Securities Act or
the existence of an exemption therefrom.  In this connection, each Stockholder
represents that such Stockholder is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

(i)

Legends.  It is understood that the BBLU Shares will bear one or all of the
following legends:

(i)

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”

(ii)

Any legend required by the “blue sky” laws of any state to the extent such laws
are applicable to the securities represented by the certificate so legended.

(j)

Schedule 13D; Section 16(b).  If the number of BBLU Shares acquired by any
Stockholder, when aggregated with all other shares of common stock of BBLU owned
by such Stockholder at such time would result in the Stockholder beneficially
owning (as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder) in excess of
4.99% of the then issued and outstanding BBLU Shares and the BBLU Shares are
then registered under Section 12(g) of the Exchange Act, such Stockholder shall
comply with the disclosure requirements of Schedule 13D and, if such amount
exceeds 9.99%, such Stockholder shall also comply under the reporting
obligations of Sections 16(a) and 16(b) of the Exchange Act and the rules
promulgated thereunder.  BBLU shall provide to Stockholders, at BBLU’s sole cost
and expense, the services of BBLU’s legal counsel to advise and prepare all such
documents and filings as may be necessary to allow Stockholders to comply with
the requirements of the Exchange Act.





8




--------------------------------------------------------------------------------







(k)

Corporate Organization; Etc.  The Company is duly organized, validly existing
and in good standing under the laws of the state of Oregon and has full
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to engage it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not and would not reasonably be expected to have a Material
Adverse Change on the Company, or on the ability of the Company to perform its
obligations under this Agreement or on the ability of the Company to consummate
the Merger.  The Company is duly qualified or licensed to do business as a
foreign corporation in good standing in the jurisdictions where the nature of
its business or its ownership or leasing of its properties make such
qualification necessary except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Change.  The copies of the
Organizational Documents and all amendments thereto of the Company heretofore
delivered to BBLU are complete and correct copies of such instruments as
presently in effect.

(l)

Capitalization of Companies.  The Stockholders own in the aggregate all of the
issued and outstanding equity interest of the Company, in each case free and
clear of all Encumbrances, other than Encumbrances which will be extinguished on
or prior to the Closing Date except for the security interest of a former
shareholder in the Escrowed Shares.

(m)

Authority; Execution and Delivery; Enforceability.  The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Merger.  The execution and delivery by the Company of this
Agreement and the consummation by the Company of the Merger have been duly
authorized and approved by the Board of Directors of the Company and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement and the Merger.  When executed and delivered, this Agreement will be
enforceable against the Company in accordance with its terms.

(n)

Consents.  No governmental license, permit or authorization, and no registration
or filing with any court, governmental authority or regulatory agency, is
required in connection with the execution, delivery or performance of this
Agreement by the Company.  The Company shall execute, deliver and perform its
obligations under this Agreement, and no consent or other approval of any other
party is required to be obtained by the Company in connection with the Merger
contemplated hereby.

(o)

Legal Proceedings.

(i)

Neither the Stockholders in their capacity as stockholders and/or as officers or
directors of the Company, nor the Company is a party to any pending litigation,
arbitration or administrative proceeding or, to the best of Stockholders’
knowledge, to any investigation, and no such litigation, arbitration or
administrative proceeding or investigation that might result in any Material
Adverse Change in the financial condition, business or properties of the Company
or of the Stockholders is threatened.  To the best knowledge of the Company and
the Stockholders, they have not received notice of any complaints, claims or
threats, plans or intentions to discontinue commercial relations or purchases
from any customer of the Company, any purchaser of goods or services from the
Company, any employee or independent contractor significant to the conduct or
operation of the Company or its businesses or any party to any





9




--------------------------------------------------------------------------------







agreement to which the Company is a party, other than in the Ordinary Course of
Business for a service business serving large numbers of customers.

(ii)

To the Stockholders’ best knowledge, the Company is under no obligation with
respect to the return of goods in the possession of customers.

(p)

Encumbrances.  To the Stockholders’ best knowledge, there are no liens,
mortgages, deeds of trust, claims, charges, security interests or other
encumbrances or liabilities of any type whatsoever to which any of the assets of
the Company (the “Fixed Assets”), and the Company’s inventory (the “Inventory”),
are subject.

(q)

Financial Statements.

(i)

The audited financial statements of the Company for the time periods required by
SEC regulations, together with the related notes and schedules (the “Audited
Financials”), are being prepared by BBLU using information supplied by the
Company and the Stockholders pursuant to Section 12(c) below, prior to and
immediately after the Closing Date and shall be:  (A) in accordance with the
books of account and records of the Company; (B) which present fairly, and are
true, correct and complete statements of the financial condition and the results
of operations of the Company as, at, and for the periods therein specified, and
(C) do not include or omit to state any fact which renders the Financials
materially misleading.

(ii)

The Stockholders shall deliver to BBLU pursuant to Section 12(c) below, prior to
the Closing Date, the unaudited consolidated balance sheet as of a date ended
the last complete month prior to the Closing Date (the “Balance Sheet Date”) and
the consolidated income statement for the period ended at the Balance Sheet Date
(the “Unaudited Financials”) and a copy of the bank statements with balances at
the Closing Date.  The Unaudited Financials give a true and fair view, in all
significant aspects, of the consolidated balance sheet position of the Company
as at the Balance Sheet Date, and its consolidated results, and the Stockholders
shall use their best efforts to have them contain sufficient and appropriate
information for its adequate interpretation and comprehension according to U.S.
GAAP.  The Stockholders recognize that the records as delivered to BBLU may
require adjustments to be in accordance with GAAP.  BBLU shall work with the
Stockholders to make such adjustments using the information provided by the
Stockholders and the Company.  The Stockholders, as officers of the Company
shall sign said audited financial statements once they are prepared.

(iii)

No Unknown Liabilities, Etc.  As of the Balance Sheet Date, the Company had no
liability or obligation of any nature (absolute, accrued, contingent or
otherwise) not otherwise disclosed herein which is not fully reflected or
reserved against in the Balance Sheet, to the best efforts of the Company, in
accordance with GAAP, should have been shown or reflected in the Balance Sheet.
 There has been no material change in the assets (other than cash) or
liabilities (other than tax liabilities calculated to the best efforts of the
Company in accordance with GAAP) of the Company since the Balance Sheet Date.
 BBLU is preparing said balance sheets and financial information using
information provided by the Company and the Stockholders on a timely basis.

(iv)

Except as and to the extent shown or provided for in the Financials or the notes
and schedules thereto or as disclosed in any of the Schedules to this Agreement
or such





10




--------------------------------------------------------------------------------







current liabilities as may have been incurred since December 31, 2012 in the
ordinary course of business, the Company has no liabilities or obligations
(whether accrued, absolute, contingent or otherwise) which might be or become a
charge against the assets or liabilities of the Company; as of the Balance Sheet
Date, there was no asset used by the Company in its operations that has not been
reflected in the Financials and, except as set forth in the Financials, no
assets have been acquired by the Company since such date except in the ordinary
course of business.

(v)

Except as disclosed in the Unaudited Financials and the information provided by
the Company and the Stockholders, there has been no decrease in stockholders’
equity as compared with the amount shown for such stockholders’ equity as at the
Balance Sheet Date, and no Material Adverse Changes in the financial position of
the Company since the Balance Sheet Date.

(r)

Tax Matters.  The Company has timely filed all federal, state and local income
tax returns and has timely filed with all other appropriate governmental
agencies all sales, ad valorem, franchise and other tax (including any real
estate, personal property, or any other tax that may be due in connection with
the Fixed Assets), license, gross receipts and other similar returns and reports
required to be filed by the Company.  The Company has reported all taxable
income and losses on those returns on which such information is required to be
reported and paid or provided for the payment of all taxes due and payable by
the Company on said returns or taxes due pursuant to any assessment received by
it, including without limitation, any taxes required by law to be withheld
and/or paid in connection with any officer’s or employee’s compensation or due
pursuant to any assessment received by it.  The Stockholders have made available
to BBLU for inspection copies of income tax returns that are true and complete
copies of the federal and applicable state, local or other income tax returns
filed by the Company for all taxable years of operation for the Company,
including any other open tax periods.  The Company shall bear all expenses and
responsibilities for the filing of federal and applicable state, local or other
income tax returns and reports of the Company for the taxable year ended
December 31, 2012, but BBLU and the Company hereby covenant and agree that the
Company will not file any amended income tax returns for any period without
first notifying the Stockholders.  All tax liabilities of the Company arising
through the end of the taxable year ended December 31, 2012 and that are
currently due have been paid.  All tax liabilities of the Company arising after
December 31, 2012, and that are currently due have been paid or adequately
disclosed and the properly reserved for on the books and records and financial
statements of the Company.  The Stockholders are responsible for the payment of
all of their own taxes for all periods through the Closing Date.  No federal or
applicable state, local or other tax return of the Stockholders or the Company
for any period has been or is currently under audit by the Internal Revenue
Service or any state, local or other tax authorities.  No claim has been made by
federal, state, local or other authorities relating to any such returns or any
audit.  For purposes of this Section 4(r), the word “timely” shall mean that
such returns were filed within the time prescribed by law for the filing
thereof, including the time permitted under any applicable extensions.  The
Stockholders and the Company are not aware of any facts, which they believe
would constitute the basis for the proposal of any tax deficiencies for any
unexamined year.  Except as set forth on Schedule 4(r), all taxes which the
Company is required by law to withhold and collect have been duly withheld and
collected, and have been timely paid over to the proper authorities to the
extent due and payable or they have been fully disclosed to BBLU.





11




--------------------------------------------------------------------------------







(s)

Accounts Receivable and Inventory.

(i)

Accounts Receivable.  The accounts receivable of the Company reflected in the
Unaudited Financials as at the Balance Sheet Date, and the accounts receivable
acquired by the Company since such date are valid subsisting claims for the
aggregate amounts thereof reflected in the Unaudited Financials net of the
reserves or allowances for doubtful receivables reflected in the Financials or
thereafter in the Company’s books and records uniformly maintained in accordance
with the financial statements, accounted for in accordance with generally
accepted accounting principles, and the Stockholders know of no reason that
would make such accounts receivable, net of such amounts as the Company has
reserved on its books as of the Balance Sheet Date, taken as a whole not
collectible.

(ii)

Inventory.  Except as set forth on Schedule 4(s), the inventory of the Company
reflected in the Financials as of May 31, 2013 and the inventory acquired by the
Company since such date (a) has been purchased in the ordinary course of
business, (b) has been fully paid for unless otherwise reflected in the
Financials, (c) is marketable or adequate provision for obsolescence has been
provided and (d) Stockholders know of no reason that would make such inventory,
net of such amounts as the Company has reserved on its books as of May 31, 2013,
taken as a whole, not marketable.

(t)

Title and Condition of Properties.  The Company does not own any real property,
except as may be reflected in the financial information provided.  Except as set
forth on Schedule 4(t), the Company has good, marketable title to all properties
and assets, real and personal, tangible and intangible, reflected in the
Unaudited Financials and all properties acquired subsequent to the Balance Sheet
Date, which have not been disposed of in the ordinary course of business.  Said
property is subject to no mortgage, lien, deed of trust, claim, security
interest, liability, conditional sales agreement, easement, right-of-way or any
other encumbrance except as may be filed in the Ordinary Course of Business.

Schedule 3(t) of this Agreement contains an accurate list of all leases and
other agreements under which the Company is lessee of any personal property.
 Each of the real property and personal property leases and agreements is in
full force and effect and constitutes the legal, valid and binding obligation of
the parties thereto.

All personal property, machinery and equipment which are material to the
business, operations or condition (financial or otherwise) of the Company is in
operating condition and, subject to routine maintenance and ordinary wear and
tear, have been maintained in accordance with reasonable industry standards and
is suitable for the purpose for which it is used.  To the best of their
knowledge, neither the Stockholders nor the Company is aware of or have received
notice of, the violation of any applicable zoning regulation, ordinance or other
law, order, regulation or requirement in force on the date hereof relating to
the Company’s business or its owned or leased real or personal properties, with
which the Company has not complied or is in the process of complying as may be
appropriate.

(u)

Description of Material Contracts.  Schedule 4(u) of this Agreement contains a
complete and correct list as of the date hereof of certain contracts, which are
representative of the contracts entered into by the Company and its customers.
 Said Schedule shall include copies of all manufacturers rep and/or distributor
agreements.  Other agreements, contracts and





12




--------------------------------------------------------------------------------







commitments, obligations and understanding are set forth in other Schedules
delivered hereunder, of the following types written or oral to which the Company
is a party, under which it has any rights or by which it or any of its
properties is bound, as of the date hereof: (a) mortgages, indentures, security
agreements and other agreements and instruments relating to the borrowing of
money or extension of credit; (b) employment and consulting agreements with
annual compensation in excess of $50,000; (c) collective bargaining agreements;
(d) bonus, profit-sharing, compensation, stock option, pension, retirement,
deferred compensation or other plans, agreements, trusts, funds or arrangements
for the benefit of employees (whether or not legally binding); (e) sales agency,
manufacturer’s representative or distributorship agreements; (f) agreements,
orders or commitments for the purchase by the Company of materials, supplies or
finished products exceeding $25,000 in the aggregate from any one person; (g)
agreements, orders or commitments for the sale by the Company of its products or
services exceeding $25,000; (h) agreements or commitments for capital
expenditures in excess of $25,000 for any single project (it being warranted
that the commitment for all undisclosed contracts for such agreements or
commitments does not exceed $25,000 in the aggregate); (i) agreements relating
to research; (j) agreements relating to the payment of royalties; (k) brokerage
or finder’s agreements; (l) joint venture agreements; and (m) other agreements,
contracts and commitments which individually or in the aggregate for any one
party involve any expenditure by the Company of more than $25,000.

The Company has made available to BBLU copies of all written agreements,
contracts, commitments, obligations and undertakings, together with all
amendments thereto that are in its possession, listed on the Schedules hereto.
 All such agreements, contracts, commitments, obligations and undertakings are
in full force and effect and, all parties to, or otherwise bound by, such
agreements, contracts, commitments, obligations and undertakings have performed
all obligations required to be performed by them to date and the Company is not
in default and no event, occurrence, condition or act exists which gives rise to
(or which with notice or the lapse of time, or both, could result in) a default
or right of cancellation, acceleration or loss of contractual benefits under,
any such contract, agreement, commitment, obligation or undertaking.  There has
been no threatened cancellations thereof, and there are no outstanding disputes,
other than in the Ordinary Course of Business for a service business serving a
large customer base under any such contract, agreement, commitment, obligation
or undertaking.  To the Stockholders’ best knowledge, no consent of any party is
required under any such contract, agreement, commitment, obligation or
undertaking, which would make such agreements not binding and in full force and
effect as of the Closing Date.  Any contracts, agreements, leases or commitments
held in the name of any of the Stockholders and set forth in the Schedules
hereto shall be assigned to either Newco or the Company prior to the Closing
Date.

Each contract, lease, instrument and commitment required to be described in the
Schedules hereto is, on the date hereof, and will be at the Closing, in full
force and effect and is and will constitute a valid and binding obligation of
the Company and the respective parties to such agreements, and there is not,
under any such contract, lease, instrument or commitment, any existing default
by the Company or such other parties or any event that, with notice, lapse of
time or both, would constitute a default by the Company or such other parties in
respect of which adequate steps have not been taken to cure such default or to
prevent a default from occurring or continuing.  Any contracts, leases or
commitments held in the names of any of the Stockholders





13




--------------------------------------------------------------------------------







and listed on the Schedules shall be assigned either to Newco or the Company
prior to the Closing Date.

To the Company’s best knowledge, the material suppliers, customers and clients
of the Company will continue to supply and purchase from the Company after the
Closing, except as may change in the Ordinary Course of Business.

(v)

Proprietary Rights.  The Company owns all right, title and interest in and to,
or otherwise possesses legally enforceable rights, or is licensed to use, all
patents, copyrights, technology, software, software tools, know-how, processes,
trade secrets, trademarks, service marks, trade names, Internet domain names and
other proprietary rights used in or necessary for the conduct of the Company’s
business as conducted to the date of this Agreement, including, without
limitation, the technology, information, databases, data lists, data
compilations, and all proprietary rights developed or discovered or used in
connection with or contained in all versions and implementations of the
Company’s World Wide Web sites or any product or service which has been or is
being distributed or sold by the Company or currently is under development by
the Company or has previously been under development by the Company
(collectively, including such Web site, the “Company Products”), free and clear
of all liens, claims and encumbrances (including without limitation linking,
licensing and distribution rights) (all of which are referred to as “Company
Proprietary Rights”).  In addition, the Company is not aware of any legal
restrictions or impediments that would prevent the Company from conducting its
business as proposed to be conducted.  Schedule 4(v) of this Agreement contains
an accurate and complete in all material respects (i) description of all
patents, trademarks (with separate listings of registered and unregistered
trademarks), trade names, Internet domain names and registered copyrights in or
related to the Company Products or otherwise included in the Company Proprietary
Rights and all applications and registration statements therefor, including the
jurisdictions in which each such Company Proprietary Right has been issued or
registered or in which any such application of such issuance and registration
has been filed, (ii) list of all licenses and other agreements with third
parties (the “Third Party Licenses”) relating to any material patents,
copyrights, trade secrets, software, inventions, technology, know-how, processes
or other proprietary rights that the Company is licensed or otherwise authorized
by such third parties to use, market, distribute or incorporate in Company
Products (such patents, copyrights, trade secrets, software, inventions,
technology, know-how, processes or other proprietary rights are collectively
referred to as the “Third Party Technology”) and (iii) list of all licenses and
other agreements with third parties relating to any material information,
 compilations, data lists or databases that the Company is licensed or otherwise
authorized by such third parties to use, market, disseminate, distribute or
incorporate in Company Products.  To the best of Stockholders’ Knowledge, all of
the Company’s patents, copyrights, trademark, trade name or Internet domain name
registrations related to or in the Company Products are valid and in full force
and effect; and consummation of the Merger contemplated by this Agreement will
not alter or impair any such rights.  No claims have been asserted or threatened
against the Company (and the Company is not aware of any claims which are likely
to be asserted or threatened against the Company or which have been asserted or
threatened against others relating to Company Proprietary Rights or Company
Products) by any person challenging the Company’s use, possession, manufacture,
sale or distribution of Company Products under any Company Proprietary Rights
(including, without limitation, the Third Party Technology) or challenging or
questioning the validity or effectiveness of any material license or agreement
relating thereto





14




--------------------------------------------------------------------------------







(including, without limitation, the Third Party Licenses) or alleging a
violation of any person’s or entity’s privacy, personal or confidentiality
rights.  There is no valid basis for any claim of the type specified in the
immediately preceding sentence which could in any material way relate to or
interfere with the continued enhancement and exploitation by the Company of any
of the Company Products.  To the Stockholders’ best knowledge, none of the
Company Products nor the use or exploitation of any Company Proprietary Rights
in its current business infringes on the rights of or constitutes
misappropriation of any proprietary information or intangible property right of
any third person or entity, including without limitation any patent, trade
secret, copyright, trademark or trade name and the Company has not been sued in
any suit, action or proceeding which involves a claim of such infringement,
misappropriation or unfair competition.

The Company has not granted any third party any right to manufacture, reproduce,
distribute, market or exploit any of the Company Products or any adaptations,
translations, or derivative works based on the Company Products or any portion
thereof.  The Company has not knowingly granted any third party any right to
allow users of the Company’s World Wide Web site to link to other World Wide Web
or Internet sites.  Except with respect to the rights of third parties to the
Third Party Technology, no third party has any express right to manufacture,
reproduce, distribute, market or exploit any works or materials of which any of
the Company Products are a “derivative work” as that term is defined in the
United States Copyright Act, Title 17, U.S.C. Section 101.

(i)

The Company has at all times used commercially reasonable efforts customary in
its industry to treat the Company Proprietary Rights related to Company Products
and Company Components as containing trade secrets and has not disclosed or
otherwise dealt with such items in such a manner as intended or reasonably
likely to cause the loss of such trade secrets by release into the public
domain.

(ii)

To the Company’s best knowledge, no employee, contractor or consultant of the
Company is in violation in any material respect of any term of any written
employment contract, patent disclosure agreement or any other written contract
or agreement relating to the relationship of any such employee, consultant or
contractor with the Company or, to the Company’s knowledge, any other party
because of the nature of the business conducted by the Company.  

(iii)

To the Stockholders’ best knowledge, each person presently employed by the
Company (including independent contractors, if any) with access authorized by
the Company to confidential information has executed a confidentiality and
non-disclosure agreement pursuant to the form of agreement previously provided
to BBLU or its representatives (See employee handbook, which has evolved over
time as set forth in Schedule 3(z)).

(iv)

No material product liability or warranty claims have been communicated in
writing to or to the best of Stockholders’ Knowledge, threatened against the
Company.

(v)

To the Company’s knowledge, there is no material unauthorized use, disclosure,
infringement or misappropriation of any Company Proprietary Rights, or any Third
Party Technology to the extent licensed by or through the Company, by any third
party, including any employee or former employee of the Company.  The Company
has not entered into any agreement to indemnify any other person against any
charge of infringement of any





15




--------------------------------------------------------------------------------







Corporation Proprietary Rights, other than indemnification provisions contained
in purchase orders arising in the ordinary course of business.

(vi)

The Company has taken all steps customary and reasonable in the industry to
protect and preserve the confidentiality and proprietary nature of all
Intellectual Property and other confidential information not otherwise protected
by patents, patent applications or copyright (“Confidential Information”).  

(w)

Default; Violations or Restrictions.  Except as set forth on Schedule 4(w), the
execution, delivery and performance of this Agreement and of any agreement to be
executed and delivered by the Company in connection with the Merger contemplated
hereby will not (or with the giving of notice or the lapse of time or both
would) result in the breach of any term or provision of the Articles of
Incorporation or Bylaws of the Company or violate any provision of or result in
the breach of, modification of, acceleration of the maturity of obligations
under, or constitute a default, or give rise to any right of termination,
cancellation, acceleration or otherwise be in conflict with or result in a loss
of contractual benefits to the Company, under any law, order, writ, injunction,
decree, statute, rule or regulation of any court, governmental agency or
arbitration tribunal or any of the terms, conditions or provisions of any
contract, lease, note, bond, mortgage, deed of trust, indenture, license,
security agreement, agreement or other instrument or obligation by which the
Company or the Stockholders is a party or by which either of them may be bound,
or require any consent, approval or notice under any law, rule or decree or any
such document or instrument; or result in the creation or imposition of any
lien, claim, restriction, charge or encumbrance upon the Company’s assets or
interfere with or otherwise adversely affect the ability to carry on the
business of the Company after the Closing Date on substantially the same basis
as it is now conducted by the Company.

(x)

Court Orders and Decrees.  Except as set forth on Schedule 4(x), the Company has
not received written or oral notice that there is outstanding, pending or
threatened any order, writ, injunction or decree of any court, governmental
agency or arbitration tribunal against or affecting the Company, the Company
Shares or any of the Company’s assets.  The Company is in compliance in all
material respects with all applicable Federal, state, county, municipal (or of
any subdivision thereof) laws, regulations and administrative orders in force at
any applicable time to which the Company may be subject.

(y)

Books and Records.  Since inception the books and records of the Company are, in
all material respects, complete and correct and have been maintained in
accordance with good business practice.  True and complete copies known to the
Stockholders of the Articles of Incorporation and Bylaws of the Company and all
amendments thereto and true and complete copies of all minutes, resolutions,
stock certificates and stock transfer records of the Company since inception are
contained in the minute books and stock transfer books that have been made
available to BBLU for inspection and will be delivered to BBLU at the Closing.
 The minute books, stock certificate books, stock transfer records and such
other books and records as may be requested by BBLU, as exhibited to BBLU, and
its representatives, are complete and correct in all material respects, since
inception.

(z)

Pension and Welfare Plans.  See employee handbook, Schedule 3(z).





16




--------------------------------------------------------------------------------







(i)

Pension and Profit Sharing Plans.  Except as disclosed in Schedule 3(z) of this
Agreement, the Company does not have in effect any pension, profit sharing or
other employee benefit plan described under Section 3(2)(A) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  All benefits
payable under any terminated employee pension benefit plan (as such term is
defined in Section 3(2)(A) of ERISA) previously maintained by the Company or to
which it has previously contributed have been paid in full and/or that the
Company does not have any unfunded liability in respect of any such plan to the
Pension Benefit Guaranty Corporation or to the participants in such plan or to
the beneficiaries of such participants.  Each such terminated plan was
terminated substantially in accordance with the applicable provisions of law or
any agreement or contract relating to any such plan and has been terminated
without liability to the Company.

(ii)

Welfare Plans.  For each plan, fund, or arrangement of the Company which is an
employee welfare benefit plan, whether or not currently maintained (within the
meaning of ERISA Section 3(1)) (a “Welfare Plan”), the following is true:

(1)

each such Welfare Plan intended to meet the requirements for tax-favored
treatment under Subchapter B of Chapter 1 of the Code meets such requirements;

(2)

there is no voluntary employees’ beneficiary association (within the meaning of
Section 501(c)(9) of the Code) maintained with respect to any such Welfare Plan;

(3)

there is no disqualified benefit (as such term is defined in Code
Section 4976(b)) which would subject the Company or BBLU to a tax under Code
Section 4976(a);

(4)

each such Welfare Plan which is a group health plan complies and has complied
with the applicable requirements of Code Section 4980B.  and would comply with
Sections 9801 through 9806 if such provisions were now in effect, Title XXII of
the Public Health Service Act, and the applicable provisions of the Social
Security Act and is not and has not been a nonconforming group health plan under
Section 5000(c) of the Code;

(5)

each such Welfare Plan may be amended or terminated by the Company or BBLU, on
or at any time after, the Closing Date and after any advance notice to
participants or similar measures required by law which are non-waivable under
the Welfare Plan;

(6)

no such Welfare Plan provides for continuing benefits or coverage for any
participant (including past, present or future retirees) or such participant’s
beneficiary after termination of employment except as required by the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) or any other state or
Federal law; and

(7)

no claims have been made and no other events have occurred that might form the
basis of a claim which has substantially increased or based on customary
insurance industry practice might substantially increase, the premiums or other
charges of the Company under any Welfare Plan.

(aa)

Insurance.  Schedule 3(aa) of this Agreement contains a correct and complete
description of all policies of insurance by or on behalf of the Company in which
the Company is





17




--------------------------------------------------------------------------------







named as an insured party, beneficiary or loss payable payee.  The Company has
at all times prior to the date hereof maintained and will at all times prior to
the Closing Date maintain insurance coverage with respect to its properties, in
respect of liabilities and risks prudently insured against.  The policies
described in Schedule 3(aa) of this Agreement are outstanding and in force as of
the date hereof.

(bb)

Rights of Third Parties.  The Company has not entered into any material leases,
licenses, easements or other agreements, recorded or unrecorded, granting rights
to third parties in any real or personal property of the Company, and no person
or other corporation has any right to possession, use or occupancy of any of the
property of the Company, except as customary and normal for the business.

(cc)

Powers of Attorney.  There are no persons, firms, associations, corporations or
business organizations holding general or special powers of attorney from the
Company.

(dd)

Labor Matters.  The Company is not a party to any collective bargaining
agreement with any labor union or association.  There are no discussions,
negotiations, demands or proposals that are pending or have been conducted or
made with or by any labor union or association, and there are no pending or,
threatened labor disputes, strikes or work stoppages that may have a material
adverse effect upon the continued business or operation of the Company.  Except
as set forth on Schedule 4(dd), the Company (i) is in compliance with all
federal and state laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and (ii) is not engaged in any
unfair labor practices.

(ee)

Relationships with Vendors and Customers.  The Company and the Stockholders have
no knowledge of any present or future conditions or state of facts or
circumstances, which would materially adversely affect the Company after the
Closing Date.  The Company’s relationships with its customers, clients and
vendors are satisfactory, and the Company and the Stockholders have no knowledge
of any facts or circumstances which might materially alter, negate, impair or in
any way materially adversely affect the continuity of any such relationships
including, but not limited to, the effect that such customer will stop,
materially decrease the rate of, or materially change the terms (whether related
to payment, price or otherwise) with respect to, buying materials, products or
services from the Company, or the Surviving Corporation (whether as a result of
the consummation of the Merger contemplated hereby or otherwise).  Except as set
forth on Schedule 3(ee) of this Agreement, neither the Company have received any
indication from any material supplier of the Company to the effect that such
supplier (i) is planning to implement any material price changes other than in
the ordinary course of business or will stop or (ii) is terminating, canceling
or threatening to terminate or cancel any commitments, contracts or arrangements
with the Company, and there are no disputes with any material supplier of the
Company.  The Company and the Stockholders have no knowledge of any material
outstanding claims of any of its customers or clients presently outstanding,
pending or threatened against the Company, except for aged accounts payables
claims.  The Company and the Stockholders have no knowledge of any present or
future condition or state of facts or circumstances which would prevent the
business of the Company from being carried on by the Surviving Corporation after
the Closing Date in essentially the same manner as it is presently being carried
on.





18




--------------------------------------------------------------------------------







(ff)

Approvals and Authorizations.  The Company has obtained all necessary consents,
approvals and authorizations in connection with the Merger contemplated hereby
which are required by law or otherwise in order for the Company to continue all
of its present business following the Closing Date.

(gg)

Compensation Plans.  The employee handbook, Schedule 3(z) of this Agreement
contains a correct and complete description of all material compensation plans
and arrangements: bonus and incentive plans and arrangements; deferred
compensation plans and arrangements; stock purchase and stock option plans and
arrangements: hospitalization and other life.  health or disability insurance or
reimbursement programs: holiday, sick leave, severance, vacation, tuition
reimbursement, personal loan and product purchase discount policies and
arrangements, policy manuals and any other plans or arrangements providing for
benefits for employees of the Company.

(hh)

Governmental Licenses.  Schedule 3(hh) of this Agreement contains a correct and
complete list of all material governmental and administrative consents, permits,
appointments, approvals, licenses, certificates and franchises which are (i)
necessary for the operation of the Company, and (ii) required in connection with
Stockholders’ execution, delivery or performance of this Agreement, all of which
have been obtained by the Company and are in full force and effect.

(ii)

Brokers.  Other than the relationship with Paulson referenced in
Section 2(a)(iii), no other agent, broker, investment banker, person, or firm
acting on behalf of any of the Stockholders, the Company or any firm or
corporation affiliated with any of them, or under its authority, is or will be
entitled to a financial advisory fee, brokerage commission, finder’s fee or
other like payment in connection with the Mergers contemplated hereby.

(jj)

Compliance With Laws.

(i)

The operations and activities of the Company have previously and continue to
comply with all applicable Federal, state and local laws, statutes, codes,
ordinances, rules, regulations, permits, judgments, orders, writs, awards,
decrees or injunctions (collectively, the “Laws”), as in effect on or before the
date of this Agreement, including, without limitation, all Laws relating to seed
labeling and all rules and regulations of the Occupational Safety and Health
Administration.  Neither the ownership of the Company nor the conduct of the
business of the Company as presently conducted conflicts with the rights of any
other person, firm or corporation or violates, or with or without the giving of
notice or the passage of time, or both, will violate, conflict with or result in
a default right to accelerate or loss of rights under, any terms or provisions
of its Articles of Incorporation or Bylaws as presently in effect, or any lien,
encumbrance, mortgage, deed of trust, lease, license, agreement, understanding,
or Laws to which the Company is a party or by which it may be bound or affected.
 The Company has received no written notice or communication from any third
party asserting a failure to comply with any Laws, nor has the Company received
any written notice that any authority or third party intends to seek enforcement
against the Company to compel compliance with any such Laws.

(ii)

There are no existing claims or threatened claims against the Company, with
respect to, or as direct or indirect result of, the presence on or under, or the
escape, seepage, leakage, spillage, discharge, or emission discharging, from the
real property of the Company of





19




--------------------------------------------------------------------------------







any “Hazardous Material,” including, without limitation, any losses,
liabilities, damages, injuries, costs, expenses, reasonable fees of counsel or
claims asserted or arising under the Comprehensive Environmental Response,
Compensation and Liabilities Act (“CERCLA”), any so-called “Super Fund” or
“Super Lien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree now or at any time hereafter
in effect, regulating, relating to or imposing liability or standards of conduct
concerning any Hazardous Material.

(iii)

Since the date first acquired or leased by the Stockholders or the Company, the
Stockholders and Corporation have not placed any “Hazardous Material” on or
under the real property owned or leased by the Company and, to the best of
Stockholders’ knowledge, there has been no “Hazardous Material” on or under the
real property owned or leased by the Company.

(iv)

Neither the Company nor the Stockholders, nor any officer, employee or agent of
the Company acting on its behalf, nor any other person acting on its behalf,
has, directly or indirectly, within the past three (3) years given or received
or agreed to give or receive any gift or similar benefit to any customer,
supplier, governmental employee or other person who is or may be in a position
to help or hinder the Company (or assist the Company in connection with any
actual or proposed acquisition) which (i) might subject the Company to any
damage or penalty in any civil, criminal or governmental litigation or
proceeding, (ii) if not given or received in the past might have had an adverse
effect on the assets, business or operation of the Company, or (iii) if not
continued in the future, might adversely affect the assets, the business or the
operations or prospects of the Company, or which might subject the Company to
suit or penalty in any private or governmental litigation or proceeding.

(kk)

Internal Accounting Controls.  The Company does not maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
acquisitions are executed in accordance with management’s general or specific
authorizations, (ii) acquisitions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has not established disclosure controls
and procedures for the Company and has not designed such disclosure controls and
procedures to ensure that material information relating to the Company is made
known to the officers by others within those entities.  The Company’s officers
have not evaluated the effectiveness of the Company’s controls and procedures.
 Except as set forth in Section 4(kk), since the Balance Sheet Date, there have
been no significant changes in the Company’s internal controls or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.  All of this Section 4(kk) is to the Stockholders’
best knowledge.

(ll)

No Additional Agreements.  The Company does not have any agreement or
understanding with any Stockholders with respect to the Merger contemplated by
this Agreement other than as specified in this Agreement.





20




--------------------------------------------------------------------------------







(mm)

Disclosure.  The Company confirms that neither it nor any person acting on its
behalf has provided any Stockholders or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information except insofar as the existence and terms of the proposed Merger
hereunder may constitute such information and except for information that will
be disclosed by BBLU under a current report on Form 8-K.  The Company
understands and confirms that the Stockholders will rely on the foregoing
representations and covenants in effecting the Merger.  All disclosure provided
to the Stockholders regarding the Company, its business and the Merger
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct in all material respects and do not contain any untrue statements of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

(nn)

Relationships With Related Persons, Guarantees.  Except as otherwise set forth
in Schedule 3(b)(iii) of this Agreement, and except through or related to its
ownership of the Company Shares, neither the Stockholders nor any Affiliate of
the Stockholders has any outstanding Contract with the Company.  The
Stockholders have not personally guaranteed any of the obligations of the
business of the Company, except for unspecified guarantees that were initiated
during the startup phase of the Company that may not have been released.

(oo)

Benefits.  All information on accrued holiday, vacation, sick or other
compensation or benefits to which employees of the Company are entitled to
receive from the Company have been provided by the Company.  The Company has an
employee manual, which sets forth the Company’s policies with respect to its
employees, and there are no policies other than as set forth in the employee
handbook, Schedule 3(z) of this Agreement.

(pp)

Schedules.  The Stockholders and the Company have delivered to BBLU complete and
correct schedules in all material respects (the “Schedules”), in form and
substance reasonably acceptable to BBLU, as of the date of this Agreement.

(qq)

No Legal or Tax Advice.  The Stockholders are not relying on any legal or tax
advice from BBLU in connection with the Merger contemplated by this Agreement.

(rr)

Accuracy.  No representation, warranty, covenant or statement by the
Stockholders or the Company in this Agreement, including the Schedules and
Exhibits attached hereto and the certificates furnished or to be furnished to
BBLU pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make the statements contained herein or
therein in light of the circumstances under which they were made, not false or
materially misleading.

Section 5.

Representations and Warranties of BBLU and Newco.  Each of BBLU and Newco
jointly and severally warrants and represents to the Stockholders as follows:
 (as used herein, “Newco’s or BBLU’s best knowledge” or “to the best knowledge
or Newco or BBLU” shall mean information actually known by Newco or BBLU without
due inquiry):

(a)

Capacity.  Each of Newco and BBLU has full right, power and capacity to execute,
deliver and perform its obligations under this Agreement and the other documents





21




--------------------------------------------------------------------------------







required to be executed by Newco or BBLU in connection herewith and to
consummate the Merger contemplated hereby.  The execution and delivery of this
Agreement does not, and the consummation of the Merger contemplated by this
Agreement will not, constitute a breach of any term or provision of the Articles
of Incorporation or Bylaws of Newco or the Certificate of Incorporation or
Bylaws of BBLU, or constitute a default under any material law, rule,
regulation, indenture, instrument, mortgage, deed of trust, or other agreement
or instrument to which Newco or BBLU is a party or by which either is bound.

(b)

Organization.

(i)

Newco is a corporation duly organized, validly existing and in good standing
under the laws of the State of Oregon, and Newco has corporate power and
authority to carry on its business as now conducted and to own, lease or operate
the properties and assets now used by it in connection therewith.  Newco is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties make such
qualification necessary.

(ii)

BBLU is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has corporate power and authority to
carry on its business as now conducted and to own, lease or operate the
properties and assets now used by it in connection therewith.  BBLU is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties make such
qualification necessary.

(c)

Authority; No Conflict.

(i)

This Agreement constitutes the legal, valid and binding obligation of Newco and
BBLU, enforceable against them in accordance with its terms, except as may be
limited by bankruptcy, moratorium and insolvency laws and other laws affecting
the rights of creditors generally and except as may be limited by general
principles of equity.  The execution and delivery by Newco and BBLU of this
Agreement and the consummation by Newco and BBLU of the Merger have been duly
authorized and approved by the Boards of Directors of Newco and BBLU and no
other corporate proceedings on the part of Newco and BBLU are necessary to
authorize this Agreement and the Merger.  Upon the execution and delivery by it
of the Other Agreements to which Newco is a party and the execution and delivery
thereof by each other party thereto, such Other Agreements will constitute the
legal, valid and binding obligations of Newco, enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, moratorium and
insolvency laws and other laws affecting the rights of creditors generally and
except as may be limited by general principles of equity.  Newco has the power,
authority and capacity to execute and deliver this Agreement and the Other
Agreements to which it is a party and to perform its respective obligations
under this Agreement and such Other Agreements.

(ii)

Neither the execution and delivery of this Agreement or any of the Other
Agreements, nor the consummation or performance of the Merger will, directly or
indirectly (with or without notice or lapse of time):





22




--------------------------------------------------------------------------------







(1)

conflict with or result in a violation or breach of, constitute (with or without
notice or passage of time) a default under, result in or give any person the
right of termination, cancellation, acceleration or modification in or with
respect to, result in or give to any person any additional rights under, result
in the creation or imposition of an Encumbrance upon the assets of Newco under
any agreement or other arrangement to which Newco is a party or is bound; or

(2)

contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Newco.

(iii)

Newco is not and will not be required to give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement or any of the Other Agreements or the consummation or performance of
the Merger.

(d)

Capital Structure.  As of the Closing Date the authorized capital stock of BBLU
shall consist of 100,000,000 shares of common stock, par value $.001 per share,
and 25,000,000 shares of preferred stock, par value $.001 per share.  As of June
26, 2013 (i) 25,795,857 shares of BBLU’s common stock were issued and
outstanding, (ii) 1,231,402 shares of preferred stock, convertible to 12,314,020
shares of common stock were outstanding, and no shares of BBLU’s common stock or
preferred stock are held by BBLU in its treasury; and (iii) warrants to purchase
an aggregate of 26,657,906 shares of common stock are issued and outstanding.
 Except as set forth above and in the BBLU SEC filings, no shares of capital
stock or other voting securities of BBLU were issued, reserved for issuance or
outstanding.  All outstanding shares of the capital stock of BBLU are, and all
such shares that may be issued prior to the date hereof will be when issued,
duly authorized, validly issued, fully paid and non-assessable and not subject
to or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the Nevada Revised Statutes, BBLU’s Articles of Incorporation,
BBLU’s Bylaws or any Contract to which BBLU or Newco is a party or otherwise
bound.  There are no other commitments, Contracts, arrangements or undertakings
of any kind to which BBLU or Newco is a party or by which any of them is bound
(i) obligating BBLU or Newco to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, Newco, (ii) obligating BBLU or
Newco to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking, or (iii) that
give any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of BBLU.  As of the date of this Agreement, there are not any
outstanding contractual obligations of BBLU to repurchase, redeem or otherwise
acquire any shares of capital stock of BBLU.  BBLU is not a party to any
agreement granting any security holder of BBLU the right to cause BBLU to
register shares of the capital stock or other securities of BBLU held by such
security holder under the Securities Act, other than the pending preferred share
offering.  The BBLU Shares to be issued pursuant to this Agreement as well as
under the BBLU 2009 Equity Incentive Plan will, when issued, be duly authorized,
validly issued, fully paid and non-assessable.

(e)

Consents and Approvals.  No governmental license, permit or authorization, and
no registration or filing with any court, governmental authority or regulatory
agency, is required





23




--------------------------------------------------------------------------------







in connection with the execution, delivery or performance of this Agreement by
Newco or BBLU.  Each of Newco and BBLU shall execute, deliver and perform its
obligations under this Agreement, and no consent or other approval of any other
party is required to be obtained by Newco or BBLU in connection with the Mergers
contemplated hereby.

(f)

Binding Obligation.  This Agreement has been duly executed and delivered by
Newco and BBLU and constitutes the legal, valid and binding obligation of Newco
and BBLU, enforceable against Newco and BBLU in accordance with its terms,
except to the extent that such enforceability may be limited by general
principles of equity or bankruptcy, insolvency and other similar laws affecting
the enforcement of creditors’ rights generally.  All action of the Board of
Directors of Newco and BBLU and all other corporate action necessary to
authorize the execution, delivery and performance of this Agreement and the
consummation of the Mergers contemplated hereby has been duly and validly taken.

(g)

Brokers: Finders.  No agent, broker, investment banker, person or firm acting on
behalf of Newco or BBLU or any firm or corporation affiliated with Newco or BBLU
or under the authority of either Newco or BBLU is or will be entitled to any
brokers’ or finders’ fee or any other commission or similar fee in connection
with the Merger contemplated hereby except for the cash consideration to Paulson
referenced in Section 2(a)(iii).

(h)

Accuracy.  No representation, warranty, covenant or statement by Newco or BBLU
in this Agreement, including the Schedules and Exhibits attached hereto and the
certificates furnished or to be furnished to the Stockholders pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make the statements contained herein or therein in light of the
circumstances under which they were made, not false or materially misleading.

(i)

SEC Documents; Undisclosed Liabilities

(i)

BBLU has filed all reports, schedules, forms, statements and other documents
required to be filed by BBLU with the SEC since September 11, 2010 pursuant to
Sections 13(a), 14 (a) and 15(d) of the Exchange Act (the “BBLU SEC Documents”).

(ii)

As of its respective filing date, each BBLU SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such BBLU SEC
Documents, and did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
BBLU SEC Documents has been revised or superseded by later filed BBLU SEC
Documents, none of the BBLU SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The consolidated
financial statements of BBLU for the years ended December 31, 2011 and
December 31, 2012 included in the BBLU SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with GAAP (except, in the case of





24




--------------------------------------------------------------------------------







unaudited statements, as permitted by the rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the consolidated financial
position of BBLU and its consolidated subsidiaries as of the dates thereof and
the consolidated results of their operations and cash flows for the periods
shown (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(iii)

Except as set forth in the BBLU SEC Documents, BBLU has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
required by GAAP to be set forth on a balance sheet of BBLU or in the notes
thereto.  

(j)

Absence of Certain Changes or Events.  Except as disclosed in the BBLU SEC
Documents, from the date of the most recent audited financial statements
included in the BBLU SEC Documents to the date of this Agreement, BBLU has
conducted their business only in the ordinary course.

(k)

Litigation.  Except as disclosed in the BBLU SEC Documents, there is no suit,
action or proceeding pending or, to the knowledge of BBLU or Newco, threatened
against or affecting BBLU or Newco (and BBLU and Newco are not aware of any
basis for any such suit, action or proceeding) that, individually or in the
aggregate, has had or would reasonably be expected cause a Material Adverse
Change, nor is there any Judgment outstanding against BBLU or Newco that has had
or would reasonably be expected to cause a Material Adverse Change on BBLU or
Newco.

(l)

Compliance with Applicable Laws.  Except as disclosed in the BBLU SEC Documents,
BBLU and Newco is in compliance with all applicable Laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to cause a Material Adverse Change.  Except
as set forth in the BBLU SEC Documents, BBLU or Newco have not received any
written communication during the past two years from a Governmental Entity that
alleges that BBLU or Newco is not in compliance in any material respect with any
applicable Law.

(m)

Listing and Maintenance Requirements.  BBLU’s Shares are listed for trading on
the OTC QB maintained by the Financial Industry Regulatory Authority, Inc.
(“FINRA”).  BBLU has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with the listing and maintenance
requirements for continued listing of the BBLU Shares on the OTC QB and/or the
OTC Markets.

(n)

Reorganization.

(i)

Newco is a newly formed Oregon corporation that was organized solely to engage
in the Merger.  Newco does not have any assets or any liabilities and has not
engaged in any business or activity.

(ii)

Newco is, and immediately prior to the Merger will be, a wholly owned subsidiary
of BBLU.





25




--------------------------------------------------------------------------------







(iii)

Newco has no plan, intention or commitment to issue or sell (a) any of its
capital stock, (b) any security of Newco treated as equity for federal income
tax purposes, (c) any security that is convertible or exchangeable into any of
the foregoing, or (d) any right to subscribe for or acquire any of the
foregoing, and no such securities or rights outstanding other than the common
stock of Newco that is owned by BBLU.

(iv)

Neither BBLU nor Newco has any plan or intention to cause the Surviving
Corporation to issue additional shares of its stock or any other security of
Surviving Corporation that would result in BBLU losing control of the Surviving
Corporation within the meaning of Section 368(c) of the Code prior to or
immediately after the Merger.

(v)

Prior to the Merger, the Company has acquired no BBLU Shares (and no related
person to BBLU within the meaning of Treasury Regulations Section 1.368-1(e)(3)
has acquired any stock of the Company), either directly or through any
transaction, agreement or arrangement with another person.  The Company has no
plan or intention to acquire or redeem (and no related person to the Company
within the meaning of Treasury Regulations Section 1.368-1(e)(3) has any plan or
intention to acquire) any of the BBLU stock issued in the Merger, other than
pursuant to the terms of this Agreement, either directly or through any
transaction agreement or arrangement with another person.

(vi)

BBLU has no plan or intention to (a) liquidate the Surviving Corporation
(including any transaction that would be treated as a liquidation for federal
income tax purposes), (b) merge the Surviving Corporation with or into another
corporation (including any entity treated as a corporation for federal income
tax purposes), (c) sell or otherwise dispose of the stock of the Surviving
Corporation, except for transfers of stock to corporations controlled by BBLU in
accordance with Section 368(a)(2)(C) of the Code, or (d) cause the Surviving
Corporation to sell or otherwise dispose of any of its assets or any of the
assets acquired from Newco, except for dispositions made in the ordinary course
of business or transfers of assets to a corporation controlled by the Surviving
Corporation in accordance with Section 368(a)(2)(C) of the Code.

(vii)

Newco has no liabilities assumed by the Surviving Corporation in the Merger, and
will not transfer any assets to the Surviving corporation in the Merger subject
to any liabilities.

(viii)

Following the Merger, BBLU will cause the Surviving Corporation to continue its
historic business or use a significant portion of its historic business assets
in a business, in each case within the meaning of Treasury Regulations
Section 1.368-1(d).

(ix)

BBLU and Newco will each pay their respective expenses, if any, incurred in
connection with the transaction contemplated by this Agreement.

(x)

BBLU is not an investment company within the meaning of
Section 368(a)(2)(F)(iii) and (iv) of the Code.

Section 6.

Survival of Representations and Warranties; Indemnification.





26




--------------------------------------------------------------------------------







(a)

Survival of Representations and Warranties.  All representations and warranties
made by the Stockholders, the Company, Newco and BBLU in this Agreement,
including without limitation all representations and warranties made in any
Exhibit or Schedule hereto or certificate delivered hereunder, shall survive the
Closing until the first anniversary of the Closing Date (the “Survival Date”);
provided, however, that all representations and warranties made by the
Stockholders in Sections 4(q), (r), (z) and (jj) hereof shall survive the
Closing until and through one (1) month after the expiration of the applicable
statute of limitations (the “Extended Survival Date”); provided, however , that
representations which are the basis for claims asserted under this Agreement
prior to the expiration of such applicable time periods shall also survive until
the final resolution of those claims.  Covenants and other executory obligations
contained in this Agreement shall survive the Closing.  The right to
indemnification, payment of damages and other remedies based on representations,
warranties, covenants and obligations in this Agreement shall not be affected by
any investigation conducted or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation.

(b)

Indemnity by Stockholders.  Provided that the Merger contemplated by this
Agreement is closed, the Stockholders hereby agree, severally and not jointly,
to indemnify, defend and hold harmless Newco and BBLU and their respective
Affiliates, shareholders, partners, Stockholders, directors, officers, employees
and other agents and representatives from and against all liabilities, losses,
costs or damages whatsoever (including expenses and reasonable fees of legal
counsel) (“Claims”) arising out of or relating to Claims made prior to the
Survival Date or the Extended Survival Date, if applicable, in the event that it
is determined that such Claims arise out of or from or are based upon (i) the
inaccuracy in any material respect of any representation or warranty contained
in Section 4 made by the Stockholders, (ii) the non-performance by the
Stockholders in any material respect of any covenant, agreement or obligation to
be performed by the Stockholders under this Agreement; (iii) the assessment of
any material federal, state local or other tax liabilities due and payable by
the Company for all periods through the Closing Date.

(c)

Indemnification by Newco and BBLU.  Provided that the Merger contemplated by
this Agreement is closed, Newco and BBLU hereby agrees to indemnify, defend and
hold harmless the Stockholders from and against all Claims arising out of or
relating to Claims made prior to the Survival Date or the Extended Survival
Date, if applicable, in the event that it is determined that such Claims arise
out of or from or are based upon (i) the inaccuracy in any material respect of
any representation or warranty contained in Section 5 by Newco and BBLU;
(ii) the non-performance by Newco and BBLU in any material respect of any
covenant, agreement or obligation to be performed by Newco and BBLU under this
Agreement; and (iii) any liabilities arising out of the operation of the
business of the Company after the Closing Date.

(d)

Defense of Claims.  Whenever any Claim shall arise for indemnification
hereunder, the party entitled to indemnification (the “Indemnitee”) shall notify
the indemnifying party (the “Indemnitor”) in writing within thirty (30) days
after the Indemnitee has actual knowledge that it is entitled to indemnification
of such Claim constituting the basis for such Claim (the “Notice of Claim”).
 The Notice of Claim shall specify all facts known to the





27




--------------------------------------------------------------------------------







Indemnitee giving rise to such indemnification claim and the amount or an
estimate of the amount of the liability arising therefrom.

If the facts giving rise to any such indemnification shall involve any actual,
threatened or possible claim or demand by any person against the Indemnitee, the
Indemnitor shall be entitled (without prejudice to the right of the Indemnitee
to participate at its expense through co-counsel of its own choosing) to contest
or defend such claim at his expense and through counsel of his own choosing if
he gives written notice of his intention to do so to the Indemnitee within
ten (10) days after receipt of the Notice of Claim; provided that Indemnitor
diligently prosecutes or defends such claim.

The Indemnitee shall not settle any claim that would give rise to liability on
the part of the Indemnitor under the indemnity contained in this Section without
the written consent of the Indemnitor, which consent shall not unreasonably be
withheld.  If a firm offer is made to settle a claim or litigation defended by
the Indemnitee and the Indemnitor refuses to accept such offer within twenty
(20) days after receipt of written notice from the Indemnitee of the terms of
such offer, then, in such event, the Indemnitee shall continue to contest or
defend such claim and shall be indemnified pursuant to the terms hereof.
 Provided, however, that in the event the Indemnitor refuses to accept such
offer to settle a claim as described above and the Indemnitee continues to
contest or defend such claim, the indemnification provided for herein shall be
deemed to include the value of management’s time spent in connection with the
defense of such claim.  If a firm offer is made to settle a claim or litigation
and the Indemnitor notifies the Indemnitee in writing that the Indemnitor
desires to accept and agree to such settlement, but the Indemnitee elects not to
accept or agree to it, the Indemnitee may continue to contest or defend such
claim or litigation and.  in such event, the total maximum liability of the
Indemnitor to indemnify or otherwise reimburse the Indemnitee hereunder with
respect to such claim or litigation shall be limited to and shall not exceed the
amount of such settlement offer, plus reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) to the date of
notice that the Indemnitor desires to accept such settlement.

Notwithstanding any provision of this Agreement to the contrary, neither
Stockholders’ nor Newco’s maximum liability for indemnification shall exceed the
Merger Consideration.

Notwithstanding any provision of this Agreement to the contrary, no claim for
indemnification pursuant to this Section 6 by the Indemnitee shall be asserted
or claimed except for the amount of such Claim in excess of the aggregate, the
sum of $25,000 (the “Stockholders’ Basket”).  Any Loss suffered by Newco for
payment of any insurance deductible in connection with any proceedings shall be
excluded from the Stockholders’ Basket.

All claims for indemnification against the Stockholders shall be satisfied by
the Stockholders severally and not jointly, at their option, either in cash or
in BBLU Shares at their then Market Price after a final judgment by a court of
competent jurisdiction.

(e)

Notwithstanding any provisions of this Agreement to the contrary, the remedies
available under this Section 6 shall be the sole and exclusive remedies of BBLU
as between BBLU and Stockholders in relation to this Agreement, but this
Section 6 shall not affect any legal or equitable rights, if any, that the
Stockholders or any of them may have to seek indemnification or contribution
among the Stockholders or any of them.





28




--------------------------------------------------------------------------------







Section 7.

Covenants of the Stockholders and the Company.  The Stockholders and the Company
hereby covenant and agree:

(a)

Further Assurances.  The Stockholders hereby agree that, from time to time at
the reasonable request of BBLU and without further consideration, they shall
execute and deliver such additional instruments and take such other action BBLU
may reasonably require to convey, assign, transfer and deliver the Company
Shares and otherwise to carry out the terms of this Agreement.

(b)

Public Announcements.  BBLU may issue a press release or other announcement of
this Agreement, the Other Documents and the Merger contemplated hereby and
thereby in such form as shall be determined by BBLU in its sole discretion,
provided that BBLU shall provide the Stockholders with the contents of any such
press release and a reasonable opportunity to comment thereon prior to its
public release, except to the extent that a requirement of any Applicable Law
renders it impracticable to consult with the Stockholders in advance of such
release.  None of the Company, the Stockholders or their respective Affiliates,
officers, stockholders, employees or agents shall issue or cause the issuance or
the publication of any press release or any other public statement or
announcement with respect to this Agreement, the Other Documents or the Merger
contemplated hereby or thereby, without the prior review and written consent of
BBLU in each specific instance.

(c)

Affiliate Transactions.  On or prior to the Closing Date, all Indebtedness and
other amounts owing under Contracts (other than documents related to the Merger
and employment, restrictive covenant, confidentiality and similar agreements
with employees of the Company) between the Company, any Affiliate of the
Company, or any officer, director, manager, or spouses, parents, children or
siblings of any director, or officer or member of the Company or Affiliate of
any of the foregoing (other than the Company), on the one hand, and the Company,
on the other hand, will be paid in full, and the Company will terminate and will
cause any such Affiliate of the Company, or officer, director, manager, or
spouses, parents, children or siblings of any director, officer or member of the
Company or Affiliate of any of the foregoing to terminate, each such Contract
with the Company or any Subsidiary thereof, including, but not limited to any
management services agreements, between any such Person and the Company, without
any obligation thereunder surviving such termination.  Prior to the Closing,
except as expressly contemplated by this Agreement or any other document related
to the Merger, neither the Company nor any Subsidiary thereof will enter into
any Contract or amend or modify in any material respect any existing Contract,
or engage in any transaction outside the Ordinary Course of Business consistent
with past practice or not on an arm’s-length basis, with the Company or any such
Affiliate of the Company, or officer, director, manager, or spouses, parents,
children or siblings of any director, officer or member of the Company or
Affiliate of any of the foregoing.

(d)

Notice and Cure.  If the Company obtains knowledge of any event, transaction or
circumstance occurring after the date of this Agreement that causes or will
cause any condition set forth in Section 9 to be incapable of ever being
satisfied, it will notify BBLU promptly in writing of, and contemporaneously
will provide BBLU with true and complete copies of any and all information or
documents relating to such event, transaction or circumstance.  No notice given
pursuant to this Section 7(d) shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of





29




--------------------------------------------------------------------------------







any condition contained herein or in any way limit the remedies available to the
Purchaser hereunder.

(e)

Stockholder Release.  Effective as of the Closing Date, each Stockholder on
behalf of itself and each of its Affiliates hereby releases and forever
discharges the Company, and its officers, directors, shareholders and
Affiliates, from any and all actions, causes of action, suits, debts, accounts,
claims, contracts, demands, agreements, controversies, judgments, obligations,
damages and liabilities of any nature whatsoever in law or in equity, whether
currently known or unknown, suspected or claimed, whether pursuant to contract,
statute or otherwise, in each case, arising out of events occurring on or prior
to the Closing.

Section 8.

Covenants of Newco and BBLU.  Newco and BBLU hereby covenant and warrant as
follows:

(a)

Closing Documents.  Newco and BBLU shall execute and deliver all instruments and
documents required as a condition precedent to the Closing and take all actions
required to carry out the terms of this Agreement and to consummate the Merger
contemplated hereby.

(b)

Noninterference.  Newco and BBLU shall, not take or omit to take any action that
(i) if taken or omitted on or before the date of this Agreement, would make
untrue any of the representations and warranties contained in Section 5 of this
Agreement, or (ii) would interfere with Newco’s or BBLU’s ability to perform or
would prevent performance of any of its obligations under this Agreement or any
of the other agreements or instruments provided for herein.

(c)

Fulfillment of Conditions.  Each party shall take all commercially reasonable
steps necessary or desirable and proceed diligently and in good faith to satisfy
each of the conditions to the obligations to the other parties in this
Agreement.

Section 9.

Conditions Precedent to the Obligations of Newco and BBLU.  The obligations of
Newco and BBLU under this Agreement are subject to the following conditions:

(a)

There shall not have been any breach of the representations, warranties,
covenants and agreements of the Stockholders or the Company contained in this
Agreement or the Schedules and Exhibits hereto, and all such representations and
warranties shall be true at all times on and before the Closing.

(b)

The Stockholders and the Company shall have performed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by them prior to or at the Closing Date.  All documents and
instruments required in connection with this Agreement shall be reasonably
satisfactory in form and substance to Newco and BBLU.

(c)

There shall have been no Material Adverse Change in the condition (financial or
otherwise), business, assets, liabilities, properties, results of operations, or
earnings of the Company since the Balance Sheet Date.





30




--------------------------------------------------------------------------------







(d)

There shall be no outstanding actions or threats of action by any party that may
materially adversely effect the condition (financial or otherwise), business,
assets, liabilities, properties, results of operations, or earnings of the
Company.

(e)

Newco and BBLU shall have received certificates dated the Closing Date and
signed by the Stockholders and the Company, certifying that the conditions
specified in Sections 9(a), (b), (c) and (d) above have been fulfilled except to
the extent that any non-fulfillment was disclosed in writing to BBLU prior to
the Closing Date.

(f)

The Company and the Stockholders shall have obtained and delivered to Newco and
BBLU any required consents or approvals of any third parties whose consent is
required to the Merger contemplated hereunder.

(g)

Newco and BBLU shall have received originals or certified copies, reasonably
satisfactory in form and substance to Newco and BBLU, of all such corporate
documents of the Company as Newco or BBLU shall reasonably require, including
without limitation the following:

(i)

The Articles of Incorporation of the Company and all amendments thereto and
restatements thereof certified as of a recent date by the Secretary of State of
Oregon;

(ii)

The Bylaws of the Company and all amendments thereto and restatements thereof
certified as of the Closing Date by an officer of the Company;

(iii)

Certificate of existence of the Secretary of State of Oregon, certifying as of a
recent date that the Company is duly organized, validly existing and in good
standing under the laws of that State;

(iv)

Copies of the minutes and resolutions of the Board of Directors and stockholders
of the Company showing the authorization and approval by such Boards of the
execution and delivery by the Company to BBLU of this Agreement and of the
agreements and instruments provided for herein and of the performance of the
obligations of the Company under this Agreement and such other instruments and
agreements, certified as of a recent date by the Secretary or another officer of
the Company; and

(v)

A certificate of incumbency identifying the officers and directors of the
Company immediately before Closing.

(h)

Newco shall have received evidence that all authorized signatories on accounts,
safe deposit boxes, lockboxes and other depositories of funds of the Company at
Pacific West Bank, are only Persons designated by the Surviving Corporation.

(i)

The Company and the Stockholders shall have executed and delivered to Newco and
BBLU an assignment or consent to all of the leases described in Schedule 3(t) of
this Agreement.

(j)

The Stockholders shall have executed and delivered to Newco and BBLU the
assignment or endorsement in favor of Newco and BBLU of coverage under the
insurance





31




--------------------------------------------------------------------------------







policies maintained by the Stockholders covering the Company described to in
Schedule 4(aa) of this Agreement.

(k)

Newco and BBLU shall have received from each of the key employees the
Non-Competition Agreement in the form of Exhibit 2(b)(ii) attached hereto.

(l)

The Surviving Corporation shall have entered into an employment agreement with
Ed Davis and Rod Friesen in the form of Exhibit 2(b)(i) and made arrangements
that they deem satisfactory with such “key personnel” of the Company and have
received all letters of resignation from the Company as Newco and BBLU deem
necessary.

(m)

The Company shall have delivered to BBLU evidence, in form and substance
reasonably satisfactory to BBLU, of the termination and release of all recorded
outstanding Liens and financing statements on the assets and properties of the
Company, other than those associated with any agreement, listed in the
disclosure schedules or listed in this agreement.

(n)

Each of the Stockholders and key employees shall have delivered BBLU a Lock-Up
Agreement substantially in the form attached hereto as Exhibit 2(a).

(o)

Stockholders shall have obtained and delivered to BBLU any and all required
waivers of default and/or consent to assumption of debt by the Company’s lenders
and/or the Newco or the Surviving Corporation shall have entered into
replacement borrowing facilities on terms reasonably acceptable to BBLU.

(p)

All key employees and providers of contract services as of May 31, 2013 shall
have continued under their existing contracts through the Closing Date.

(q)

Stockholders shall have delivered to BBLU the Certificates evidencing the
Company Shares.

Section 10.

Conditions Precedent to the Stockholders’ and the Company’s Obligations.  The
obligations of the Stockholders and the Company under this Agreement are subject
to the following conditions:

(a)

There shall not have been any breach of the representations, warranties,
covenants and agreements of Newco or BBLU contained in this Agreement, and all
such representations and warranties shall be true at all times at and before the
Closing.

(b)

Newco and BBLU shall have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by them.
 All documents and instruments required in connection with this Agreement shall
be reasonably satisfactory in form and substance to the Stockholders.

(c)

The Stockholders shall have received a certificate dated the Closing Date signed
by each of Newco and BBLU, certifying that the conditions specified in
Sections 9(a) and 9(b) above have been fulfilled.





32




--------------------------------------------------------------------------------







(d)

The Stockholders shall have received originals or certified copies, reasonably
satisfactory in form and substance to the Stockholders, of the following
corporate documents of Newco and BBLU:

(i)

A certificate of existence certifying as of a recent date that each of Newco and
BBLU is a corporation in good standing under the laws of Oregon and Nevada,
respectively;

(ii)

Copies of the minutes and resolutions of the Board of Directors of each of Newco
and BBLU showing the authorization and approval by such Board of the execution
and delivery by Newco and BBLU of this Agreement and the agreements and
instruments provided for herein and of the performance of the obligations of
Newco and BBLU under this Agreement and such other instruments and agreements,
certified as of a recent date by the Secretary or another officer of Newco and
BBLU; and

(iii)

A certificate of incumbency identifying the officers and directors of Newco and
BBLU immediately before Closing.

(e)

BBLU shall have delivered to the Stockholders certificates of BBLU Shares
evidencing the Merger Consideration as set forth in Section 2(a).

Section 11.

Conditions Precedent to Obligations of the Stockholders, the Company, Newco and
BBLU.  The obligations of the Stockholders, the Company, Newco and BBLU to
complete this Merger shall be subject to the fulfillment at or prior to the
Closing Date of the following conditions:

(a)

Due Diligence.  The Stockholders, Newco and BBLU shall have been afforded the
opportunity to complete their due diligence and conduct a review of the
business, the Patents and intellectual property and prospects of the other, and
shall be reasonably satisfied as to such business and prospects.

(b)

No Injunctions.  No action or proceeding shall have been instituted or
threatened by any public authority or private person prior to the Closing before
any court or administrative body to restrain, enjoin or otherwise prevent the
consummation of this Merger or to recover any damages or obtain other relief as
a result of this Merger.

(c)

Consents.  Any consent to the Merger considered by the Stockholders, Newco or
BBLU to be necessary or advisable under any agreement or contract, the
withholding of which might have, in the judgment of the Stockholders, Newco or
BBLU, a Material Adverse Change on the financial condition of the other party
shall have been obtained.

(d)

Corporate Proceedings.  All corporate and other proceedings in connection with
the Merger contemplated by this Agreement, and all documents and instruments
incident thereto, shall be reasonably satisfactory in substance and form to the
Stockholders, Newco, BBLU and their counsel, and the Stockholders, Newco, BBLU
and their counsel shall have received all certificates, documents and
instruments, or copies thereof, certified if requested, as may be reasonably
requested.

Section 12.

Deliveries.





33




--------------------------------------------------------------------------------







(a)

Deliveries of the Stockholders.  At the Closing, the Stockholders shall deliver
to BBLU and Newco:

(i)

this Agreement executed by the Stockholders.

(ii)

a copy of the Confidential Purchaser Questionnaire signed by each of the
Stockholders with respect to the BBLU Shares; and

(iii)

the Certificates with accompanying executed stock powers representing all of the
Company Shares owned by the Stockholders, and identifying the certificate of the
former shareholder, or an affidavit of any Stockholder that did not receive a
certificate for such Stockholder’s shares of the Company, or a Lost Stock
Affidavit for any lost or destroyed certificates for such Stockholder’s shares
of the Company.

(b)

Deliveries of Newco.  At the Closing, Newco shall deliver:

(i)

to the Company, a certificate in the form of Exhibit 11(b), from Newco, signed
by its Secretary or Assistant Secretary certifying that the attached copies of
Newco’s Articles of Incorporation, Bylaws and resolutions of the Board of
Directors of Newco, approving the Merger are all true, complete and correct and
remain in full force and effect;

(ii)

to the Company, evidence of BBLU’s election of the Board of Directors of the
Surviving Corporation in accordance with the terms of this Agreement;

(iii)

to the Stockholders, certificates representing the new BBLU Shares issued to
such Stockholders as set forth in Schedule A;

(iv)

to each of the Stockholders, an original copy of the countersigned Lock-Up
Agreement in the forms set forth as Exhibit 2(a); and

(v)

to the Company, the Certificate of Merger signed by Newco.

(c)

Deliveries of the Company.  At the Closing, the Company shall deliver to BBLU:

(i)

this Agreement executed by the Company; and

(ii)

a certificate from the Company, signed by its secretary, or similar authorized
officer, certifying that the attached copies of the Company’s constituent
instruments and resolutions of the Board of Directors of the Company approving
the Agreement and the Merger are all true, complete and correct and remain in
full force and effect.

(iii)

The Company will continue to deliver financial information as requested and
necessary for the Surviving Corporation’s  auditor to prepare audited and
unaudited financial statements as required for filing as a public company, which
shall be filed in accordance with GAAP.  The Stockholders as officers of the
Company continue to have an ongoing obligation to sign financial statements of
the Company.

(iv)

At the Closing, the Company shall also deliver to BBLU, the minute books, stock
transfer ledger, corporate seals, and financial books and records of the
Company.





34




--------------------------------------------------------------------------------







(v)

At the Closing, the Company shall also deliver to BBLU, the Certificate of
Merger signed by the Company.

Section 13.

[INTENTIONALLY LEFT BLANK]

Section 14.

Subsequent Events.

(a)

Access to Books and Records of the Company and Surviving Corporation.  After the
Closing, BBLU hereby agrees to provide, and to cause the Surviving Corporation
to provide the Stockholders and their accountants and representatives with full
and free access to the books and records of the Company and Surviving
Corporation and to cooperate fully with all such accountants and representatives
of the Stockholders (i) so that a closing Balance sheet may be prepared on a
timely basis, (ii) so that the Stockholders and BBLU and their accountants and
representatives may prepare a statement of profit and loss and balance sheet of
the Company as of and at the Balance Sheet Date.

(b)

Tax Matters.

(i)

The Stockholders shall (at the Company’s expense) prepare or cause to be
prepared and file or cause to be filed on a timely basis all income and
franchise Tax Returns with respect to the Company for taxable periods ending on
or prior to the Closing Date, and the Surviving Corporation authorizes the
Stockholders to do so on its behalf.  Such Tax Returns shall be prepared on a
basis consistent with the similar Tax returns for the preceding periods and
shall not make, amend, revoke or terminate any election or change any tax
accounting methods, practice or procedure without BBLU’s consent.  The
Stockholders shall give a copy of each such Tax Return to BBLU prior to filing
for its review, comment and approval.  The Stockholders shall timely pay the
Taxes shown to be due and owing by the Company on such Tax Returns.

(ii)

BBLU shall include the Surviving Corporation or cause Surviving Corporation to
be included in its consolidated federal income Tax Return for the period that
includes the day after the Closing Date.

(iii)

BBLU shall not file, or cause or permit the Surviving Corporation or any of its
affiliates to file, a Tax Return of the Company or an amendment to any Tax
Return of the Company with respect to any period ending on or prior to the
Closing Date without the consent of the Stockholders, which consent shall not
unreasonably be withheld or delayed.

Section 15.

BBLU’s Obligations at Closing.  At the Closing, in addition to fulfilling the
conditions to closing appearing in this Agreement; BBLU shall deliver to the
Stockholders the Merger Consideration as more specifically described in
Section 2 hereof, together with all other documents and agreements required to
be delivered by it hereunder.

Section 16.

The Stockholders’ Obligations at Closing.  At the Closing, in addition to
fulfilling the conditions to closing appearing herein, the Stockholders shall
deliver to BBLU:  the Certificate(s) representing the Company Shares free of all
liens, claims and encumbrances properly transmitted, and with any and all
transfer, stamp or similar taxes upon the transfer of the shares to BBLU paid in
full by the Stockholders.





35




--------------------------------------------------------------------------------







Section 17.

Parties in Interest.  This Agreement shall be binding upon and shall inure to
the benefit of the parties and their successors and assigns.  Nothing herein
expressed or implied is intended or shall be construed to confer upon or to give
any person, firm, or corporation other than the parties hereto any rights or
remedies under or by reason hereof.

Section 18.

Entire Agreement.  This Agreement, including the Schedules and Exhibits hereto,
contains the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof and shall not be modified or affected by
any offer, proposal, statement or representation, oral or written, made by or
for any party in connection with the negotiation of the terms hereof.  All
references herein to this Agreement shall specifically include, incorporate and
refer to the Schedules and Exhibits attached hereto which are hereby made a part
hereof.  There are no representations, promises, warranties, covenants,
undertakings or assurances (express or implied) other than those expressly set
forth or provided for herein and in the other.  There are no representations,
promises, warranties, covenants, undertakings or assurances (express or implied)
other than those expressly set forth or provided for herein and in the other
documents referred to herein.  This Agreement may not be modified or amended
orally, but only by a writing signed by all the parties hereto.

Section 19.

Governing Law.  This Agreement and all rights and obligations hereunder shall be
governed by, and construed in accordance with, the laws of the State of Nevada,
applicable to agreements made and to be performed wholly within said State,
without regard to the conflicts of laws principles of such State; provided,
however, the Merger shall be governed by the laws of the state of Oregon and the
OBCA.

Section 20.

Expenses.  The Buyer, BBLU and the Stockholders shall each pay their own
expenses incidental to the preparation of this Agreement, the carrying out of
the provisions of this Agreement and the consummation of the Mergers
contemplated hereby.  The $4,700 of all legal fees and expenses owed to Ater
Wynne LLP as set forth on Exhibit 1 to the June 28, 2013 Letter of Agreement by
and between BBLU and the Company shall be paid by the Surviving Corporation.

Section 21.

Arbitration; Consent to Jurisdiction.  Notwithstanding any other provision in
this Agreement to the contrary, controversies between BBLU and the Stockholders
shall be resolved, to the extent possible, by informal meetings and discussions
in good faith between the parties.  Any dispute with respect to this Agreement
which absent, fraud or a misrepresentation of a material fact, cannot be made
acceptable to the parties by an adjustment of the terms of this Agreement shall
be resolved by mediation within sixty (60) days of the mediation request and, if
mediation is not successful, then by arbitration as provided herein.

(a)

The parties agree first to endeavor to settle the dispute in an amicable manner
by mediation administered by the American Arbitration Association (the “AAA”) or
such other mediation service as is mutually agreeable to the parties to the
dispute under either the AAA’s Commercial Mediation Rules or such other
commercial mediation rules as is mutually agreeable to the parties to the
dispute.  The mediation shall take place in Portland, Oregon with
representatives of the parties present with full authority to negotiate a
settlement.  The parties must participate in the Mediation process with a
neutral mediator for at least ten hours over at least two days prior to
commencement of any arbitration.  If a party to the dispute refuses to
participate in the mediation, the party demanding mediation may either compel
mediation by





36




--------------------------------------------------------------------------------







seeking an appropriate order from a court of competent jurisdiction or proceed
immediately to arbitration.  Thereafter, any unresolved dispute shall be settled
by arbitration administered by the AAA or such other arbitration service as is
mutually agreeable to the parties to the dispute in accordance with the AAA’s
Commercial Arbitration Rules or such other commercial arbitration rules as is
mutually agreeable to the parties to the dispute.  Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof, and the resolution of the disputed matter as determined by the
arbitrator(s) shall be binding on the parties.  Any such mediation or
arbitration shall be conducted in Portland, Oregon applying Oregon law.

Any party may, without inconsistency with this Agreement, seek from a court any
interim or provisional relief that may be necessary to protect the rights or
property of that party pending the establishment of the arbitral tribunal, or
pending the arbitral tribunal’s determination of the merits of the controversy.

The arbitrator(s) may award costs and fees to the prevailing party if, in
his/her (their) discretion, the non-prevailing party did not prosecute the
arbitration or settlement of the dispute in good faith.  “Costs and fees” for
this purpose shall mean reasonable pre-award expenses of the arbitration,
including fees for the arbitrator(s), administrative fees, travel expenses,
out-of-pocket expenses such as copying and telephone, court costs, witness fees
and attorneys’ fees.  Except as otherwise awarded by the arbitrator(s), all
costs and fees shall be borne by the party incurring such costs and fees.

The award shall be in writing and shall be signed by the arbitrator(s) and shall
include a statement regarding the disposition of any statutory claim.

Section 22.

Severability.  If any part of this Agreement is held to be unenforceable or
invalid under, or in conflict with, the applicable law of any jurisdiction, the
unenforceable, invalid or conflicting part shall, to the extent permitted by
applicable law, be narrowed or replaced, to the extent possible, with a judicial
construction in such jurisdiction that effectuates the intent of the parties
regarding this Agreement and such unenforceable, invalid or conflicting part.
 To the extent permitted by applicable law, notwithstanding the
unenforceability, invalidity or conflict with applicable law of any part of this
Agreement, the remaining parts shall be valid, enforceable and binding on the
parties.

Section 23.

Notices.

(a)

All notices, requests, consents and demands by the parties hereunder shall be
delivered by hand, by recognized national overnight courier or by deposit in the
United States mail, postage prepaid, by registered or certified mail, return
receipt requested, addressed to the party to be notified at the addresses set
forth below:

if to the Stockholders, the Company or the Surviving Corporation to:

Intelligent Power Inc.

6950 SW Hampton, Suite 336

Portland, Oregon 97123

Attention:  Ed Davis

Telecopier No.:  (503) 684-7909





37




--------------------------------------------------------------------------------







with a copy to:

Ater Wynne LLP

1331 NW Lovejoy, Suite 900

Portland, Oregon 97209

Attention:  Ernest G. Bootsma, Esq.

Telecopier No.:  (503) 226-0079

if to BBLU or Newco to:

Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 205

Henderson, Nevada 89052

Attention: Johnny R. Thomas, CEO

Telecopier No.:  (702) 263-1823

with a copy to:

Davidoff, Hutcher and Citron LLP

605 Third Avenue

New York, New York 10158

Attention:  Elliot H. Lutzker, Esq.

Telecopier No.:  (212) 286-1884

(b)

Notices given by mail shall be deemed effective on the earlier of the date shown
on the proof of receipt of such mail or unless the recipient proves that the
notice was received later or not received, three (3) days after the date of
mailing thereof.  Other notices shall be deemed given on the date of receipt.
 Any party hereto may change the address specified herein by written notice to
the other parties hereto.

Section 24.

Non-Waivers.  Neither any failure nor any delay on the part of any party to this
Agreement in exercising any right, power or privilege hereunder shall operate as
a waiver of any rights of such party, unless such waiver is made by a writing
executed by the party and delivered to the other parties hereto; nor shall a
single or partial exercise of any right preclude any other or further exercise
of any other right, power or privilege accorded to any party hereto.

Section 25.

Assignment.  This Agreement may not be assigned by any party without the prior
consent of the other parties.

Section 26.

Disclosure.  From and after the date of this Agreement until the Closing or the
termination of this Agreement.  The Stockholders will not (i) solicit or
encourage inquiries or proposals with respect to or furnish any information
relating to, or participate in any negotiations or discussions concerning the
sale of the Company Shares or the sale of all or a substantial portion of the
assets of the Company with anyone other than Newco; or (ii) discuss the sale of
the Company Shares with anyone other than Newco and other officers, directors
and shareholders of the Company and the Stockholders’ advisors and (iii) unless
otherwise required by law or the requirements of any applicable stock exchange,
make any public announcement without prior approval of the language of such
announcement by Newco.





38




--------------------------------------------------------------------------------







Section 27.

Definitions.  For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

(a)

The term “Affiliate” has the meaning prescribed by Rule 12b-2 of the regulations
promulgated pursuant to the Securities Exchange Act of 1934, as amended.

(b)

“Applicable Contract” means any Contract (i) under which the Company has any
rights, (ii) under which the Company has or is subject to any obligation or
liability or (iii) by which the Company or any of the Assets are bound,
including each amendment, supplement and modification (whether oral or written)
in respect of any of the foregoing.

(c)

“Assets” means all of the assets, property, goodwill and business of every kind,
nature and description, real, personal or mixed, tangible or intangible,
wherever situated, whether or not reflected on the Balance Sheet, owned or
leased by the Company, including, without limitation, all of the Intellectual
Property Assets and all rights under Applicable Contracts constituting or held
or used or useful in connection with, or related to, the Business.

(d)

“Business” shall mean the business conducted by the Company as of the date
hereof.

(e)

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

(f)

“Contract” means any agreement, contract, lease, license, sublicense, or other
undertaking (whether written or oral and whether express or implied) that is
legally binding.

(g)

“EBITDA” means, as of a particular date of determination, the Company’s earnings
before interest, Taxes, depreciation, and amortization, in each case, as
prepared in a manner consistent with Corporation’s past accounting practices.

(h)

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, mortgage, lien, option, pledge, security interest, right of
first refusal, whether arising by law, by agreement or otherwise.

(i)

“GAAP” means generally accepted accounting principles as from time to time in
effect.

(j)

“Governmental Authorization” means any approval, consent, license, permit,
order, consent order, consent decree, waiver or other authorization issued,
granted, given or otherwise made available or applied for by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.

(k)

“Governmental Body” means any (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal), (iv) multi-national
organization or body or (v) federal, state, local, municipal, foreign or other





39




--------------------------------------------------------------------------------







body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.

(l)

“Knowledge” means, in the case of an individual, such Person’s actual knowledge,
and in the case of the Stockholders, actual knowledge without due inquiry.

(m)

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, consent order,
judgment, injunction, constitution, law, ordinance, regulation, policy, statute
or treaty.

(n)

“Market Price” means the average of the last ten (10) day closing prices of BBLU
Shares as quoted on the OTC QB or such national securities exchange which the
BBLU Shares may be quoted.

(o)

“Material Adverse Change” means any occurrence, circumstance or condition
(excluding general economic trends or conditions and trends or conditions
affecting the industry in which the Company) which individually or in the
aggregate, together with all other occurrences, circumstances and conditions,
has resulted in, or is reasonably likely to result in, a Material Adverse Change
in the results of operations financial condition or prospects of the Company
taken as a whole.

(p)

“Material Contracts” means the Contracts identified or required to be identified
on Schedule 4(k) of this Agreement.

(q)

“Order” means any award, decision, decree, injunction, judgment, order, consent
order, ruling, or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body.

(r)

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal operations of such Person
consistent with the past practices of such Person.

(s)

“Organizational Documents” means each of the following as currently in effect,
as applicable:  (i) the charter, memorandum, articles or certificate of
incorporation and the Bylaws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and the certificate of limited partnership or formation of
a limited partnership, (iv) the certificate of formation or articles of
organization and operating agreement of a limited liability company, (v) any
similar document adopted or filed in connection with the creation, formation or
organization of a Person and (vi) any amendment to any of the foregoing.

(t)

“Permitted Encumbrances” means (i) matters set forth on Schedule 4(f) of this
Agreement; (ii) as disclosed in the Financial Statements set forth in
Exhibit 4(g); (iii) liens for taxes, assessments and other governmental charges
not yet due and payable or, if due, (A) not delinquent or (B) being contested in
good faith by appropriate proceedings; (iv) mechanics’, workmen’s, repairmen’s,
warehousemen’s, carriers’ or other like liens arising or incurred in the
Ordinary Course of Business if the underlying obligations are not more than
thirty (30) days past due or are being contested in good faith; and (v) liens or
title-retention arrangements arising





40




--------------------------------------------------------------------------------







under original Merger Consideration conditional sales contracts and equipment
leases with third parties entered into in the Ordinary Course of Business.

(u)

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.

(v)

“Subsidiary” means, as to any Person, (i) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more subsidiaries of such Person has more than a fifty percent (50%)
equity interest at the time.

(w)

“Tax” means all forms of taxation wherever created or imposed, whether any
federal, state, local or foreign income tax; gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Code Section 59A), customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value-added, alternative or add-on minimum or estimated
tax; or other tax of any kind whatsoever, including any interest, penalty or
addition thereto, whether disputed or not.

(x)

“Tax Return” means any return (including any information or amended return),
report, statement, schedule, notice, form or other document or information filed
with, delivered or submitted to, or required to be filed with, delivered or
submitted to, any Governmental Body or Person in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

(y)

“Unknown Liabilities” means each and every liability or obligation of the
Company (whether accrued or contingent) arising out of any event, occurrence or
condition prior to the Closing, but only to the extent such liability or
obligation (A) is attributable to the period prior to the Closing Date and
(B) is not (ii) disclosed in the representations and warranties of the
Stockholders, the Schedules attached hereto.

Section 28.

Further Assurances.  Each of the parties hereto shall use its best efforts to
take or cause to be taken, and to cooperate with the other party hereto to the
extent necessary with respect to, all action, and to do, or cause to be done,
consistent with applicable law, all things necessary, proper or advisable to
consummate and make effective the Merger contemplated by this Agreement.
 Without limiting the generality of the foregoing, the Stockholders and Newco
shall cooperate with and provide assistance to the other in connection with the
preparation and filing of all federal, state, local and foreign income tax
returns which relate to the Company and relate to pre-Closing periods but which
are not required to be filed until after the Closing, and shall also cooperate
with and provide assistance to the other or the Company with respect to any
audit of any tax returns filed prior to the Closing; provided, however, that
Newco and the Company hereby covenant and agree that the Company will not





41




--------------------------------------------------------------------------------







file any amended income tax return for any period prior to December 31, 2012
without first notifying the Stockholders.

Section 29.

Headings.  The headings contained herein are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

Section 30.

Counterparts.  This Agreement may be executed and delivered in multiple
counterpart copies, each of which shall be an original and all of which shall
constitute one and the same agreement.  Signatures follow next page.

[SIGNATURES ON FOLLOWING PAGE]





42




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.

AGREED TO AND ACCEPTED:




MAJORITY OF STOCKHOLDERS:




By: /s/ Ed Davis

Ed Davis




By: /s/ Rodney D. Friesen

Rodney D. Friesen, as Trustee of the Rodney D.

Friesen Living Trust




By: /s/ Nancy L. Ralston

Nancy L. Ralston, Administrative Trustee of the Friesen

Family Irrevocable Trust




INTELLIGENT POWER, INC.




By: /s/ Ed Davis

Ed Davis, CEO




BLUE EARTH, INC.




By: /s/ Johnny R. Thomas

Johnny R. Thomas, CEO




INTELLIGENT POWER ACQUISITION, INC.




By: /s/ Johnny R. Thomas

Johnny R. Thomas, CEO











43